Citation Nr: 0102815	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-43 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for bilateral shoulder impingement, 
claimed to have resulted from cellulitis of the right arm, 
claimed to have resulted from VA medical treatment.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1942 to October 1945.  
In November 1945, he claimed service connection for residuals 
of a shell fragment wound to the left chest.  A December 1945 
rating decision granted service connection for a scar and 
assigned a noncompensable evaluation.  An April 1947 rating 
decision increased the evaluation to 20 percent.

The April 1947 rating decision also granted service 
connection for anxiety hysteria, a psychoneurosis, and 
assigned a noncompensable evaluation.  A December 1963 rating 
decision increased the evaluation to 10 percent.  A June 1988 
rating decision denied an increased evaluation, the veteran 
disagreed, a November 1989 decision by the Board of Veterans' 
Appeals (Board) remanded the case, and a September 1990 Board 
decision denied an increased evaluation.

Examiners at a December 1988 VA psychiatric examination, 
after having reviewed reports of 1974 and 1986 examinations, 
noted that the veteran's symptoms over the years appeared to 
be consistent with PTSD.  Thereafter, outpatient treatment 
records and examination reports essentially blurred any 
distinction between an anxiety disorder, per se, and PTSD.

A February 1991 rating decision denied an increased 
evaluation for a chronic, acquired psychiatric disorder, the 
veteran disagreed, and, pursuant to an August decision by a 
Hearing Officer, a September rating decision increased the 
evaluation to 30 percent.  The veteran contended that he was 
entitled to a 50 percent evaluation, a June 1992 Board 
decision remanded the case, and a January 1993 rating 
decision increased to 50 percent the evaluation for "anxiety 
reaction (with some PTSD features)," effective from February 
1991.  Rating decisions in May and December 1995 denied 
increased ratings for anxiety reaction/PTSD.  This case comes 
to the Board, in part, from an August 1996 rating decision by 
the Columbia, South Carolina, Regional Office (RO) that 
denied an increased rating for PTSD.

In August 1995, the veteran sought TDIU, and a December 
rating decision denied the claim.  A March 1999 rating 
decision also denied TDIU and, in an April letter, the 
veteran's representative asked that the decision be 
reconsidered.  Thus, this case also comes to the Board, in 
part, from an April 1999 rating decision that again denied 
TDIU.

The August 1996 rating decision also denied service 
connection for a bilateral shoulder disorder secondary to the 
shell fragment wound of the chest.  In his December 1996 
Substantive Appeal, VA Form 9, that addressed the denial of 
an increased evaluation for the psychiatric disorder, the 
veteran contended that the RO had misunderstood his claim 
regarding the bilateral shoulder disorder.  He there 
contended that 1992 VA outpatient treatment had caused a 
staphylococcus infection that, in turn, caused his bilateral 
shoulder disorder.  Thus, this case also comes to the Board, 
in part, from a December 1997 rating decision that denied 
benefits under the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  With regard to all the claims currently before the Board, 
all available relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duty to assist has been fulfilled by the RO.

2.  There is no competent medical evidence of record which 
supports the veteran's assertion that he sustained an injury, 
or incurred an infection, while blood was being drawn from 
his right arm, and that such injury or infection resulted in 
bilateral shoulder impingement.


3.  The preponderance of the evidence is against the claim 
for benefits under the provisions of 38 U.S.C.A. § 1151, for 
bilateral shoulder impingement, claimed to have resulted from 
cellulitis of the right arm, claimed to have resulted from VA 
medical treatment.

4.  The veteran's psychiatric disorder is manifested by 
complaints of nightmares, sleep disturbance, irritability, 
anxiety, and depression, but he has maintained a marriage for 
more than 50 years, has a few friends, does the housework, 
and takes care of his disabled wife.  Clinical findings show 
that he is oriented, well dressed and groomed, speech is of 
regular rate and rhythm, thoughts are concrete but goal-
directed and sequential, and his affect is restricted or 
slightly depressed.

5.  Applying both the rating criteria in effect prior to 
November 7, 1996, and the revised criteria in effect on and 
after that date, the Board finds the evidence is in 
approximate balance as to whether the veteran's PTSD: (a) 
causes severe impairment of his ability to establish and 
maintain effective relationships with people and in his 
ability to obtain or retain employment; or (b) causes 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances including 
work or a similar setting; and inability to establish and 
maintain effective relationships

6.  The veteran's only service-connected disabilities are a 
psychiatric disorder, now evaluated at 70 percent (previously 
50 percent), and residuals of a shell fragment wound to the 
chest, evaluated at 20 percent.



7.  The veteran's two service-connected disabilities have a 
common etiology, and previously combined to a 60 percent 
evaluation; they now combine to yield an overall service-
connected evaluation of 70 percent.

8.  The evidence of record does not show that the veteran's 
service-connected disabilities alone preclude all 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's bilateral shoulder impingement, claimed to 
have resulted from cellulitis of the right arm, is not a 
result of VA medical treatment.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 and Supp. 2000), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.358, 3.800.

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an evaluation of 70 percent for PTSD are met, 
under both the schedular provisions in effect prior to 
November 7, 1996, and the schedular provisions in effect on 
and after that date.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 
& Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, 4.132, Diagnostic Code 9411 (1996 and 2000).  

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evidence

Clinical records and the veteran's service medical records 
show that he sustained a shell fragment wound to the left 
anterior chest on 29 April 1944.  After surgery, including 
that for removal of a foreign body from the right anterior 
chest, he was returned to duty on 1 July.  He complained of 
shortness of breath and constant pain and, on 12 July, was 
returned to the hospital.  A 25 July consultation request 
noted that "[c]omplaints referable to [an] old chest wound 
[were] out of proportion to findings."  The consultant, on 
26 July, said there was probably a mild pulmonary contusion 
but suspected, from the history of the wound, that the pleura 
was not actually penetrated.  A 26 July examination noted a 
"large functional element here regardless of possible 
organic sequellae [sic]."  A 23 September hospital record 
reflected a final diagnosis of a moderate, chronic, 
psychoneurosis manifested by anxiety and vasomotor 
instability.  A September 1944 medical board report 
reclassified the veteran from class A to class B.  As 
indicated above, a December 1945 rating decision granted 
service connection for a scar, and assigned a noncompensable 
evaluation, and an April 1947 rating decision increased to 20 
percent the evaluation for the scar.

At a March 1947 VA psychiatric examination, the veteran 
complained of chest pain aggravated by effort.  He said that, 
if he lifted anything too heavy, pain developed at the left 
side of his chest and extended superficially across the chest 
along the course of the shell fragment.  The examiner noted 
that the veteran's appearance was one of rugged health.  The 
veteran said that, after service, he worked in a textile 
mill, but had trouble sleeping, became nervous, and had 
periods of restlessness and unexplained agitation.  
Eventually, he quit working in the textile mill because his 
chest bothered him.  He bought a small farm, began working 
it, and felt better.  The examiner said that the veteran's 
attitude suggested complacence and that he probably had a 
mild form of anxiety hysteria.  The diagnosis was anxiety 
hysteria, a psychoneurosis.  The April 1947 rating decision 
also granted service connection for anxiety hysteria and 
assigned a noncompensable evaluation.
An April 1953 memorandum, from the chief of a VA mental 
hygiene clinic to the RO, reported that the veteran had been 
seen there on four occasions since January, that he had been 
treated with psychotherapy and medication, and that 
improvement had been very slight.

At a July 1953 VA psychiatric examination, the veteran 
complained that he had a sick stomach, dizzy spells, 
headaches, occasional shortness of breath, and was jittery, 
and that he felt unable to work.  He worked at a textile mill 
but occasionally missed work due to his nervous condition.  
He was neatly attired, quiet, composed, pleasant, and 
agreeable, but he was self-centered and talked continuously 
of his subjective complaints which he said began with his 
shell fragment wound.  He went from 185 to 162 pounds during 
the preceding year, which he attributed to his nervous 
condition.  He saw his doctor frequently, sometimes three 
times a week, and also attended the VA mental hygiene clinic 
at fairly regular intervals.  The diagnosis was chronic, 
severe, anxiety reaction by which the examiner opined the 
veteran was moderately incapacitated.  A July 1953 rating 
decision assigned a 30 percent evaluation for the psychiatric 
disorder.

At an August 1958 VA psychiatric examination, the veteran 
complained that he still had "weak spells," chest pain, 
trouble sleeping, headaches, nausea, and pain and a burning 
sensation in the stomach, and that his nerves still bothered 
him.  Sometimes he had to stay in bed for 24 hours.  
Previously, he was employed in a textile mill, but it went 
out of business, and he had worked during the preceding two 
years in a shirt factory.  At the shirt factory, he had lost 
between three and four weeks of work due, in part, to a leg 
injury and, in part, because he did not feel like going to 
work.  However, he said he lost about two weeks of work each 
year due to his nervous condition.  He went from 200 to 185 
pounds.  His social activities were fairly good and he liked 
to hunt and fish.  During the examination, the veteran was 
agreeable and pleasant and made a good appearance even though 
he was mildly nervous.  The examiner noted that there was 
some somatization, but not more than a moderate amount, and 
the examiner felt that the veteran's social and economic 
adaptation had been adequate.  The diagnosis was chronic, 
moderate, anxiety reaction by which the examiner opined the 
veteran was moderately incapacitated.  An August 1958 rating 
decision reduced to 10 percent the evaluation for the 
psychiatric disorder.

At a March 1961 VA psychiatric examination, the veteran 
complained of stomach upset, headaches, trouble sleeping, 
and, during the preceding three months, increased 
nervousness.  He was employed at a shirt factory and had been 
for several years.  He attended church, liked to hunt and 
fish, and appeared to be socially normal.  He was neat, 
pleasant, calm, and collected.  He was oriented, his memory 
was excellent, and there were no perceptual disorders.  He 
had some somatic complaints but the examiner felt that they 
were not severe.  The diagnosis was chronic, mild, anxiety 
reaction by which the examiner opined the veteran was not 
incapacitated.  An April 1961 rating decision reduced to 
noncompensable the evaluation for the psychiatric disorder.

At a December 1963 VA psychiatric examination, the veteran 
said his symptoms had worsened during the preceding year.  He 
complained of headaches, stomach upset, poor sleep, and a 
feeling of dread.  He said that crowds bothered him, he did 
not like to hear people raise their voices, and he avoided 
arguments.  He reported that he had an eighth grade 
education, that he worked at a shirt factory and had done so 
for eight years, and that he tried to attend church 
regularly.  The examiner found him friendly and agreeable and 
not evasive or guarded.  However, his affect was one of 
tension and his mannerisms and gestures seemed stiff and 
formal.  The diagnosis was moderate anxiety reaction, 
manifested by restlessness, disturbed sleep, and feelings of 
apprehension, by which the examiner opined the veteran was 
moderately incapacitated.  A December 1963 rating decision 
increased to 10 percent the evaluation for the psychiatric 
disorder.

At a February 1969 VA psychiatric examination, the examiner 
noted that the veteran gave a history similar to those he had 
given in the past.  He said he felt apprehensive, often 
depressed, and had trouble sleeping.  He had an eighth grade 
education and continued to work at a shirt factory.  He was 
oriented, associations progressed in a logical manner, and 
there were no indications of a thought disorder.  However, he 
manifested a moderate level of anxiety during the examination 
and described chronic, free-floating anxiety and apprehension 
as well as some somatic equivalents.  The diagnosis was 
chronic anxiety reaction that the examiner opined resulted in 
moderate to moderately-severe incapacity.  The examiner 
commented that there appeared to be no noticeable improvement 
in the veteran's condition and that there might have been 
some slight progression thereof.

At an August 1974 VA psychiatric examination, the veteran 
gave his history of an eighth grade education, followed by 
work, followed by military service during which he sustained 
the 1944 chest wound, was reclassified, and worked in a 
hospital until his separation from service.  Currently, he 
worked in the maintenance department of a pharmaceutical 
company and said he missed about one day of work every two 
weeks.  He was being treated for heart trouble and 
hypertension, with which headaches had been associated, and 
was taking Valium for his nerves.  He complained of chest 
pain, stomach upset, sweaty palms, lack of energy, fatigue, 
and felt that his nerves were getting worse as he got older.  
He was neatly dressed, oriented, cooperative, his speech was 
coherent, his memory was intact, and the examiner commented 
that he appeared younger than his stated age.  He said he had 
trouble sleeping, was "jumpy inside," acknowledged episodes 
of depression, frequently felt the need to be alone, and 
sometimes felt that someone was trying to communicate with 
him through sounds or that someone was nearby even though he 
knew no one else was present.  His affect was appropriate and 
judgment was intact.  The diagnosis was chronic, moderate, 
anxiety reaction manifested by episodes of depression and 
free-floating anxiety, somatic preoccupation, insomnia, and 
lack of energy, by which the examiner opined the veteran was 
moderately impaired.

At a January 1986 VA examination, the veteran reported that 
he had worked at his last job, at a pharmaceutical company, 
for more than twelve years, and retired in 1982.  Since 
retiring, his only employment had been part-time at a 
hardware store.  His chief complaint was that he felt he was 
entitled to a greater Social Security benefit than he 
received.  He reported stomach upset and nightmares about the 
war that he felt should have stopped years earlier.  He said 
he felt worse, and had trouble sleeping, after he worked 
around people.  He and his wife had no children and lived on 
a small farm just outside of town.  He had some livestock 
with which he enjoyed working.  He used to enjoy hunting but 
had tachycardia and was afraid to go out alone.  Years 
earlier, he saw or heard things, such as someone talking or 
hollering, but not recently.  He felt that people reacted 
well to him and understood him.  He had never seriously 
considered suicide but, recently, he felt that no one cared 
for him and cried though he did not think that an appropriate 
thing for a grown man to do.  The diagnosis was adjustment 
disorder with anxious mood by which the examiner opined the 
veteran was moderately disabled.

On a November 1987 VA outpatient treatment record, the 
veteran complained of frequent attacks of anxiety, panic, and 
tachycardia, without precipitating stressors.  Sometimes they 
occurred in the daytime but, more often, he awoke at night 
after having had a dream about the war.  His affect was 
tense.  The assessment was anxiety disorder, with attacks of 
panic and tachycardia, and PTSD, with dreams of combat.

In a May 1988 letter, William Lummus, MD, reported that the 
veteran had a history of cardiac irregularity, occasional 
episodes of postural vertigo, and surgery for parathyroid 
adenoma.  Currently, he was being treated for essential 
hypertension and chronic anxiety reaction.

At a December 1988 VA examination, the veteran reported the 
chest wound in service, the anxiety and nightmares he had 
begun to experience, and his subsequent reclassification and 
assignment to a hospital due to his psychiatric disorder.  
Since service, he had worked for about fifteen years for a 
textile company and more than twelve years for a 
pharmaceutical company.  In addition to regular employment, 
he had operated a small livestock farm.  Since 1985, he had 
worked part time in a hardware store.  He was married in 1938 
and was separated from his wife only during his stint in the 
military.  Their marriage had been a good one and they had no 
children.  He had not had legal trouble and did not use 
alcohol or tobacco.  He had been a deacon in his church and 
still attended church once or twice each week.  He socialized 
normally with friends and neighbors.

The veteran said the symptoms that began in service continued 
afterward and he sought treatment from VA and private 
doctors.  For many years, he had had nightmares almost 
nightly, and he currently had them almost three times per 
week.  He estimated that, during his working years, he lost 
approximately 30 days per year due to doctors' appointments 
or the symptoms of his psychiatric disorder.  The examiner 
noted that the veteran spoke and related extremely well and 
that his most obvious physical characteristic was that he 
appeared to be about 55 years of age rather than his true 
age, 69.  He was oriented and his memory was good.  His mood 
did not reflect anxiety or depression and his affect was 
adequate and appropriate.  He described vivid combat 
nightmares two or three times per week that worsened when he 
was under stress.

The examiner, after reviewing the claims file and the 
veteran's history, observed that the veteran seemed to have 
met the criteria for PTSD over the years.  He also noted that 
the veteran appeared to have been able to work and function 
normally most of the time in spite of symptoms of a 
psychiatric disorder.  Currently, he demonstrated some normal 
impairment secondary to aging, e.g., his farm work had 
diminished, but he still socialized normally.

At a February 1989 hearing, the veteran testified that his 
nervous condition had worsened during the preceding year.  He 
said that, during the preceding year-and-a-half, he had had 
many dreams, some about the war, and occasionally awoke to 
find his heart "running away."  He found that he became 
very nervous in crowds and that he felt better when he was 
off by himself.  Since the war, he had had flashbacks during 
daylight hours two or three times per week.  He sometimes 
felt panic, such as when he was called on in church, or 
otherwise had to address an audience, or was driving in heavy 
traffic.  However, he had never been hospitalized for 
treatment of a psychiatric disorder.  Although he wanted to 
work until age 65, he retired at age 62 because he felt that 
he could not continue working due to his nervous condition 
and heart trouble he related to it.  He and his wife ate at a 
restaurant every other month or so, but it was usually during 
daylight hours because they were both getting old and neither 
could drive very well at night.  He got along with his 
neighbors but did not talk to them very much because he did 
not want to hurt anyone's feelings and he was afraid he might 
say the wrong thing.  He also got along well with members of 
his church.

At the hearing, the veteran submitted two letters from Hugh 
Vincent, MD.  In a letter dated 7 December 1988, the doctor 
said that the veteran had paroxysmal auricular tachycardia 
associated with his anxiety.  In addition, he had had two 
blackout spells, the worst about eight months earlier, and 
sleep disturbance three or four times per week.  He had been 
unable to work since 1982.  In a letter dated 16 January 
1989, the doctor wrote that, since the December letter, the 
veteran had had anxiety attacks, sleep disturbance, and two 
"blind spells."

On a March 1990 VA outpatient treatment record, the veteran 
complained of left shoulder pain and increased nightmares.  
After an examination that noted an electrocardiogram, the 
assessment was atherosclerotic heart disease, angina, and 
anxiety.  At the VA psychiatry clinic later that day, mild 
depression and moderate anxiety were noted.

On a July 1990 VA outpatient treatment record, the veteran 
reported that nightmares had diminished.  In August, he 
complained of pain in the right foot, right hand, and right 
elbow, and the clinical assessment was gout.

On a September 1990 VA outpatient treatment record, the 
veteran complained of occasional days when he was nervous and 
depressed and had nightmares several times per week about 
people getting killed in World War II.  After a nightmare, he 
awoke sweating with a sense of panic and could not get back 
to sleep for one or two hours.  Nightmares were worse after a 
busy day.  In addition, crowds increased his anxiety and he 
was not able to remain in one longer than 30 minutes.  He 
said he was unable to have a good time socially, so he had no 
good friends and stayed to himself.  He said he kept problems 
to himself and cried privately once or twice a month.  The 
examiner noted that a March 1989 electrocardiogram showed a 
first degree atrioventricular block.  The examiner commented 
that the veteran presented himself well socially and had more 
psychiatric impairment than was first apparent.

As noted above, a September 1990 Board decision denied an 
evaluation greater than 10 percent for anxiety reaction.

In October 1990, Colin Doyle, PhD, a VA clinical 
psychologist, saw the veteran for the first time.  Dr. Doyle 
first noted that the veteran was a World War II combat 
veteran, that he had a 10 percent evaluation, and that Xanax 
had been prescribed.  He noted the veteran's military 
experience in North Africa and Sicily and that he was wounded 
in Italy.  He also noted that, when the veteran was returned 
to duty, he was so nervous that his commanding officer 
transferred him to a hospital unit.  He noted that the 
veteran reported:  recurrent and intrusive distressing 
recollections of the war; recurrent distressing dreams of the 
event; efforts to avoid thoughts or feelings of the war; 
feeling detachment from others; efforts to avoid activities 
that arouse recollections of the trauma; difficulty falling 
asleep or staying asleep; exaggerated startle reaction; 
irritability and outbursts of anger; and difficulty 
concentrating.  The assessment was anxiety reaction, 
considerably impaired.  The doctor said that reliability, 
flexibility, and efficiency levels were so reduced by 
psychoneurotic symptoms as to result in considerable 
industrial and social impairment.

On a November record, Dr. Doyle noted that the veteran was 
doing "about the same" and that he still had nightmares and 
trouble sleeping.  He noted that the veteran had a combined 
evaluation of 30 percent and he noted the name of the 
veteran's representative.  The assessment was "anxiety 
reaction (former diagnosis)" and "PTSD WWII (newer 
diagnosis)."

A November outpatient treatment record from the VA psychiatry 
clinic noted that the veteran continued to have nightmares 
and that Xanax helped with anxiety.  He complained of chest 
pain and trouble swallowing.  The examiner noted possible 
hiatal hernia or peptic ulcer disease, and referred the 
veteran to another physician for a gastrointestinal 
examination.

On a December record, Dr. Doyle noted that the veteran was 
still having war nightmares.  The veteran told of an occasion 
when he was standing near a well and, a few seconds after he 
left, an artillery round blew it up.  On another occasion, he 
heard "screaming mimi's" overhead.  He also recalled a 
successful German assault during which a mortar round landed 
nearby wounding him and killing five others.  He said that, 
after he was wounded, he was returned to the front lines 
before he was strong enough.  The captain sent him back to 
the hospital where he was put to work with wounded soldiers 
who screamed, cried, and had nightmares.  The assessment was 
chronic PTSD.

On a January 1991 VA outpatient treatment record from the 
psychiatry clinic, the veteran reported that the "[w]ar has 
me stirred up.  It brings back too many memories."  He was 
nervous and awoke with nightmares four or five times each 
night.  He had a persistent rash on both legs and his feet 
got cold if he sat still.  Operation Desert Storm was 
underway, and news of that action increased his nightmares 
and flashbacks.

A 23 January 1991 VA outpatient treatment record addressed an 
unrelated disorder.

On a 30 January 1991 record, Dr. Doyle noted that the veteran 
reported increased anxiety, some flashbacks, and some 
nightmares, and that he avoided news of the war in the Gulf 
as it caused intrusive memories of desert fighting in North 
Africa.  The assessment was chronic, considerable, anxiety 
reaction or chronic, considerable, PTSD.  Dr. Doyle noted 
that he had called the veteran's representative who was to 
obtain records, presumably records he was generating, and 
reopen the case.

A 6 February 1991 VA outpatient treatment record noted that 
that the veteran's right elbow was red and swollen.  He gave 
a six-day history of pain and swelling; past medical history 
of gout was also noted.  The assessment was bursitis of the 
right elbow, and Allopurinol, a medication used to treat gout 
by reducing uric acid levels in the blood, was prescribed.  
See PHYSICIANS' DESK REFERENCE 1282 (53rd ed. 1999).  An 11 
February treatment record noted that the veteran's elbow and 
arm were extremely swollen and painful.  The assessment was 
again bursitis, but Cipro, an antibiotic, was prescribed.  
See PHYSICIANS' DESK REFERENCE 678 (54th ed. 2000).  On a 13 
February treatment record, the diagnosis was changed to 
cellulitis.  On a 19 February treatment record, the diagnosis 
was resolving cellulitis.

On a March 1991 record, Dr. Doyle noted that a letter from 
the veteran's representative reported success in continuing 
benefits and said:  "Apparently no increase in disability 
granted despite numerous records of ? Anxiety Neurosis 
increased in severity."  The assessment was increased 
anxiety neurosis or PTSD.  The plan called for a "Talk 
w[ith] DAV rep."

Three other March 1991 VA treatment records noted that the 
veteran's right elbow remained swollen.

An 8 April 1991 record by Dr. Doyle, prefaced with "To Whom 
It May Concern," noted that the veteran reported increased 
PTSD symptoms.  Dr. Doyle said he had treated and evaluated 
the veteran for six months and that:

At the present time[, the veteran's] 
anxiety neurosis (old diagnostic system) 
or P.T.S.D. - WWII (DSM-IIIR)is 
debilitating to a considerable degree.  
These symptoms border on considerable 
repudiation of reality with disturbed 
thoughts associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
behavior resulting in retreat from mature 
behavior.  The veteran is isolated in his 
community.  He is demonstrably unable to 
obtain or retain employment.  I will ask 
Dr. Davis (Psychiatrist) to review this 
letter and co-sign if he agrees.

(Underscoring in original.)  The lettert was not co-signed by 
Dr. Davis.  A 15 April record by John Davis, MD, of the VA 
psychiatry clinic, said:  "P[atien]t came to me today asking 
for statement about his SC claim for PTSD.  He gave me a copy 
of 4/8/91 note from Dr. Doyle.  I have reflected the patients 
[sic] comments in numerous progress notes and have nothing 
further to add at this time."  On a 23 April record, Dr. 
Doyle said that the veteran declined to see Dr. Davis and 
said he should be scheduled to see Dr. Gibbon.

May 1991 outpatient treatment records from the VA psychiatry 
clinic noted that the veteran reported no change in his 
condition.  He could not be in crowds, got upset easily, 
slept poorly, and had frequent nightmares.  Dr. Davis saw the 
veteran and noted mild depression and moderate anxiety.  The 
veteran said he had a few suicidal ideas but would not take 
his own life because it was against his religion and it would 
mean leaving his wife alone.  He continued to be troubled by 
war memories, flashbacks, and nightmares, but he was involved 
with his church, went camping, walked every day, and played 
fiddle in a small group.

At a June 1991 hearing, the veteran testified that he did not 
sleep well.  He had nightmares about four nights per week 
after which he awoke sweating and had trouble getting back to 
sleep.  His representative noted that his case was before the 
Board in September 1990, but the veteran contended that his 
condition "has gotten a lot worse.  The doctors [sic] says 
it has gotten worse."

The veteran said that, in service, he had some desert warfare 
training in this country and overseas, then he was sent to 
North Africa and then to Italy.  His infantry unit went up 
the Italian peninsula and into the Alps.  There the Germans 
broke through their lines and, while he was providing 
security for some men repairing telephone lines, a mortar 
round dropped amongst them and five were wounded, him most 
seriously.  He said his unit was practically wiped out.  He 
was hospitalized, then reclassified, and thereafter he worked 
in a hospital.  The hospitalized soldiers with whom he worked 
also had nightmares.  He continued to have nightmares about 
his wounding or about someone trying to slip up on him to 
harm him.  Currently, he was able to make friends but not 
keep them because they began to think he was crazy and 
drifted away.  He did not have many friends, avoided crowds, 
and preferred to be alone, though he did attend church.  He 
did not care to watch television, particularly news coverage 
of the Gulf War.  He contended that he retired at age 62 
because he could not hold down a job, that he had changed 
jobs frequently, and that he argued with co-workers.  Still, 
he had never been fired.  He was irritable and had verbally, 
but not physically, abused his wife.

The veteran's wife testified that she married her husband in 
1938 and he was normal at that time.  While he was in 
service, she received a telegram advising her that he had 
been wounded and then a letter from him telling her not to 
worry.  When he returned, he did not talk about his service 
for a long time.  He sometimes became nervous and upset and 
did not get along well with others.  She recalled one or two 
times when he told her of problems he had had with 
supervisors or co-workers and, occasionally, they had 
conflicts or arguments at home.  He sometimes went for walks 
by himself.  He did not sleep well and had nightmares about 
the war.  He was still able to drive the car, but she had to 
go with him if he had to drive very far so he would not get 
mixed up.  She said her husband's VA psychiatrist met with 
her and advised her to lock up any guns they had in the 
house.

At the June hearing, the veteran submitted a short narrative 
of events surrounding the incurrence of his chest wound.  He 
also submitted a letter from Dr. Lummus, addressed To Whom It 
May Concern, who reported therein that, since 1979, he had 
treated the veteran for "chronic anxiety depression."  The 
veteran contended, on the June 1991 Substantive Appeal, VA 
Form 1-9, also submitted at the hearing, that his doctor 
found that he had considerable impairment and could not work.

A June 1991 VA outpatient treatment record noted that the 
veteran's right elbow was still swollen and painful but there 
was no limitation of motion.  The assessment was 
depression/anxiety, gout, hypertension, and arthritis.

A July 1991 record by Dr. Doyle noted that the veteran 
reported on his VA hearing.

On a July 1991 treatment record from the VA psychiatry 
clinic, the veteran reported that he was still not sleeping 
well and that he had frequent nightmares.  He had occasional 
suicidal thoughts, but no plan, and the thoughts were not as 
frequent as in the past.  Dr. Davis noted that his energy had 
increased and his depression had diminished.  
Electrocardiography revealed a first degree atrioventricular 
block.  On a record dated a week later, Dr. Davis noted that 
the veteran still had a problem with sleep but that he was 
not suicidal or homicidal.

On a 4 September 1991 record, Dr. Doyle noted that the 
veteran had severe nightmares several nights each week and 
that he awoke in a cold sweat with his heart racing.  Crowds 
bothered him and his anxiety was severe.  The assessment was 
chronic, severe, anxiety neurosis or chronic, severe, PTSD.

An August 1991 Hearing Officer decision, implemented by a 9 
September 1991 rating decision, increased to 30 percent the 
evaluation for the veteran's service-connected psychiatric 
disorder.  In a September 1991 statement, the veteran 
contended that his psychiatric disorder should be evaluated 
at least at 50 percent.

On a 23 September 1991 outpatient treatment record from the 
VA psychiatry clinic, Dr. Davis noted that the veteran had 
received a 10 percent increase in his combined disability 
evaluation.  His sleep was fair but nightmares persisted, and 
he had occasional thoughts of suicide but was not acutely 
suicidal.

On a 25 September 1991 record, Dr. Doyle noted that the 
veteran's 10 percent evaluation for anxiety was increased to 
30 percent and his combined evaluation was now 40 percent.

On an October 1991 record, Dr. Doyle noted that the veteran 
reported an increase in WW II nightmares and that they 
occurred almost every night.  He had intrusive memories of 
war experiences and was quoted as saying that he was 
"feeling trapped-unable to escape."  He avoided crowds and 
people in general, and anxiety was still pervasive in the 
daytime.  Apparently he said that, "[w]hen anxiety is 
high[,] my stomach is in knots.  Sometimes you don't care if 
your [sic] living or not."  The assessment was anxiety 
neurosis or PTSD.

On a December 1991 record, Dr. Doyle noted that the veteran 
reported problems with anxiety, war nightmares, intrusive 
memories of war, and withdrawal from people.  The doctor 
noted an increase in nightmares and memories due to the 50th 
anniversary of the beginning of World War II.  The assessment 
was anxiety neurosis, considerable to severe, and symptoms 
were said to have increased "dramatically."  The doctor 
also noted that the veteran's appeal was pending and that he 
would write an updated letter to Washington, DC.

On a December 1991 outpatient treatment record from the VA 
psychiatry clinic, the veteran reported that he had been more 
nervous recently, that he was still having nightmares, and 
that his heart raced during dreams and, sometimes, during the 
day.  The examiner noted that the increase in nightmares was 
most likely due to an increased awareness of Pearl Harbor.  
The diagnosis was PTSD.

On a January 1992 VA treatment record form, addressed To Whom 
It May Concern, Dr. Doyle said:

It is my professional clinical opinion 
that [the veteran] is suffering from 
Anxiety Neurosis, considerable to severe, 
or P.T.S.D. - WW II - new diagnostic 
system.

[He noted the veteran's service in North 
Africa and Italy and the shell fragment 
wound he sustained.]

Since the Gulf War and more recently with 
the 50th Anniversary of WW II, his 
symptoms of anxiety have increased 
dramatically.  He has intrusive thoughts 
and dreams of war trauma.  He avoids any 
stimuli that remind him of war (e.g. 
movies).  Crowds of people or new 
situation [sic] result in a high degree 
of anxiety.  Sleep disturbance, 
hypervigilance[,] and exaggerated startle 
response are considerably increased.  He 
dreams about the men who died and wakes 
up with his heart racing, perspiring, and 
feeling under threat.

(Underscoring in original.)  A February 1992 outpatient 
treatment record from the VA psychiatry clinic noted that the 
veteran was not feeling well physically.  He complained of 
"funny beats" that made him feel weak.  He continued to 
have nightmares, some of which were war-related while others 
were "just frightening."  Otherwise, he was doing well.

On a February 1992 record, Dr. Doyle said that the veteran 
reported continued problems with anxiety, that he avoided 
social situations and stressful events, still had nightmares 
of war, and got only three hours of sleep each night.  The 
50th anniversary of the beginning of the war caused intrusive 
memories and more anxiety.  He noted that the veteran's 
combined evaluation was 40 percent.

A March 1992 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran was in good spirits 
but had seen a local doctor and was concerned about his 
heart.  The examiner said his mental status examination was 
unchanged.  He slept five or six hours each night but had 
about three nightmares each week.  He said he had crying 
spells but no suicidal or homicidal ideation.  Affect was 
full, mood was unremarkable, and cognition was intact.  
Trazodone was increased.

On an April 1992 record, Dr. Doyle noted the 50th anniversary 
of the invasion of North Africa and said that the veteran 
reported continuing problems with PTSD.  Specifically, he 
noted increased crying spells.

A May 1992 outpatient treatment record from the VA psychiatry 
clinic noted that the veteran reported crying spells and 
nightmares but also some improvement in his sleep as a result 
of the increase in Trazodone.

On a June 1992 record, Dr. Doyle noted that the veteran had 
sleep disturbance and nightmares from which he woke sweating 
with his heart racing, and was more depressed.  He also 
recorded severe industrial and social impairment.

After a June 1992 Board decision which remanded the case for 
further evidentiary development, the RO asked Dr. Lummus to 
provide copies of his records.  In a July 1992 letter, the 
doctor reported that the veteran had been referred to him by 
another physician in 1971.  He had seen him intermittently 
since then, and the veteran had a history of a shell fragment 
wound to the left chest and removal of a foreign body from 
the right chest, rapid heart beat, and a condition he 
characterized as chronic anxiety reaction manifested by 
nightmares and flashbacks.  He included a copy of the July 
1971 letter to the referring physician wherein he noted the 
veteran's history of paroxysmal auricular tachycardia.  With 
an August 1992 letter, Dr. Lummus enclosed "representative 
records" and said it would be impossible to submit every 
scrap of information on the veteran he had gathered or 
generated since 1977.  Records he submitted showed 
cholelithiasis, essential hypertension, and hiatal hernia in 
August 1971 and surgery for a parathyroid adenoma in 1984.  A 
1987 record reflected no symptoms except for some intertrigo 
and the doctor remarked that the veteran seemed to be doing 
better than he had in a long time.  In March 1988, some 
dizziness was noted and attributed to postural vertigo.

A July 1992 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran complained of crying 
spells, nightmares, and decreased sleep, but antidepressant 
medication could not be increased because of potential heart 
problems.

On a September 1992 record, Dr. Doyle noted that the 
veteran's case had been remanded by the Board, after which 
the RO requested records from the veteran's private doctor.

A September 1992 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran's mental status was 
unchanged.  He was still nervous at times, had occasional 
crying spells, his sleep varied, and nightmares continued.

On a November 1992 record, Dr. Doyle noted that the veteran 
was still having PTSD/anxiety symptoms, and listed poor sleep 
and nightmares.

At a December 1992 VA psychiatric examination, the veteran 
reported the chest wound in service, postservice employment 
in the textile and pharmaceutical industries, and retirement 
in 1980.  He said he retired because, occasionally, his heart 
would beat rapidly if he became anxious.  Currently, his 
sleep was interrupted three or four times each night and 
disturbed by nightmares three or four times each week, he 
avoided televised depictions of war, was uncomfortable around 
people, was bothered by loud noise, and occasionally had been 
sufficiently depressed to contemplate suicide.  The examiner 
noted that Dr. Doyle felt that the veteran was severely 
disabled by PTSD.  He appeared anxious and moderately 
depressed and, when he talked about his World War II 
experiences, his hand trembled and he began to cry.  The 
impression was moderate to severe PTSD.

On a January 1993 record, the veteran reported to Dr. Doyle 
on his recent VA psychiatric examination, told him that he 
cried while relating his war experiences, and said that he 
thought the examination went well.  The doctor noted the name 
of a veterans' representative.

A January 1993 rating decision resolved reasonable doubt in 
favor of the veteran and assigned a 50 percent evaluation for 
anxiety reaction (with some PTSD features).

A February 1993 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran's mental status was 
unchanged.  He had crying spells, nightmares, and insomnia, 
but also reported that his sleep was "okay."

An April 1993 outpatient treatment record from the VA 
psychiatry clinic noted crying spells, nightmares, and 
insomnia.  His affect was mildly restricted, but his mood was 
unremarkable and there had been no hallucinations.

On a June 1993 record, Dr. Doyle noted nightmares from which 
the veteran awoke sweating.

A June 1993 outpatient treatment record from the VA 
psychiatry clinic noted crying spells and nightmares but no 
hallucinations.  Physically, the veteran did not feel well, 
and was mildly depressed, but there was no suicidal or 
homicidal ideation.

A September 1993 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran said he was doing 
pretty well.  Nightmares continued, and there had been some 
insomnia, but no crying, no hallucinations, and no suicidal 
or homicidal ideation.

On a September 1993 record, Dr. Doyle noted intrusive 
memories of combat experiences, nightmares and sleep 
disturbance, anxiety, and social withdrawal. He also noted 
that the veteran had "multiple guns!"

A November 1993 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran was doing fairly 
well.  He reported nightmares and occasional insomnia, but no 
hallucinations, and no suicidal or homicidal ideation.  
Affect was full and mood was unremarkable.

On a November 1993 record, Dr. Doyle noted that the veteran 
got very anxious and nervous on Veterans' Day.  He reported 
sleep disturbance, severe social withdrawal due to anxiety 
and crowds, and could not watch movies or television that 
included significant violence such as killing or people 
dying.

On a November 1993 VA outpatient treatment record, the 
veteran gave a one-year history of intermittent substernal 
chest pain, that occasionally radiated to an arm, after an 
hour of heavy exertion such as raking leaves.  He also 
complained of increased shortness of breath.  The assessment 
was possible angina.

A January 1994 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran's main complaint was 
a productive cough.  There were some nightmares, but the 
veteran's sleep was fair, as a result of medication from his 
private doctor.  There had been no crying, no hallucinations, 
and no suicidal or homicidal ideation.  Affect was full and 
mood was unremarkable.

On a March 1994 record, Dr. Doyle noted that the severity of 
the veteran's symptoms of anxiety or PTSD, including 
nightmares, poor sleep, irritability, anger, avoidance of 
others, and depression, had increased.

A March 1994 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran's mental status was 
stable.  He had occasional nightmares, but his sleep was 
"okay," and there were no hallucinations or suicidal or 
homicidal ideation.

A May 1994 outpatient treatment record from the VA psychiatry 
clinic noted that the veteran had experienced some bad dreams 
during a recent storm.

On a June 1994 record, Dr. Doyle noted that the veteran 
avoided television and newspaper accounts of D-Day, had more 
nightmares of bloated and rotted bodies and more intrusive 
memories, was irritable to others when frustrated, and was 
more socially withdrawn.  He was very anxious and worried 
about the future.  The name of the veteran's representative 
was noted in the margin.

On a June 1994 VA outpatient treatment record, the veteran 
complained of dizziness and lightheadedness, particularly 
with postural changes.  Following an examination, the 
impression was probable acute labyrinthitis and hypertension.

A July 1994 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran reported recurring 
nightmares, insomnia, and irritability.

On an August 1994 record, Dr. Doyle noted that the veteran 
complained of anxiety, poor sleep, nightmares, intrusive 
thoughts, social withdrawal, irritability, and anger.

A September 1994 outpatient treatment record from the VA 
psychiatry clinic noted the veteran's report of a bad summer 
due to medical illness, and that nightmares and insomnia 
continued.

On an October 1994 record, Dr. Doyle noted that the veteran 
reported sleep as poor to fair, with more nightmares, and 
daily intrusive thoughts of war.  He was tired, had no 
energy, and was depressed.  He was troubled by the crisis in 
Haiti and was quoted as saying that there were "people 
getting killed" and "more will be killed."  He avoided 
news of events there.  The doctor noted cognitive impairment 
(poor attention span, inability to concentrate, and short-
term memory impairment), irritability, and anger.  He quoted 
the veteran as saying, "Feels like something bad is going to 
happen."

A November 1994 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran's mental status was 
unchanged.  He reported nightmares, sleep problems, and 
irritability, but there were no hallucinations, no suicidal 
or homicidal ideation, affect was full, and mood was 
unremarkable.

On a November 1994 record, Dr. Doyle noted that the veteran 
avoided Veterans' Day activities; that he had an exaggerated 
startle reaction such that he was severely anxious for hours 
and had to go to bed and withdraw after having heard a car or 
motorcycle backfire; that he had a dark fear that something 
bad was going to happen such as he or his family being 
killed; that he had to avoid television and other reports 
that could cause nightmares or he would be unable to sleep 
for several days; that wounds to his left chest and shoulder 
were a daily, even an hourly, reminder of combat trauma; that 
he frequently had nightmares about being wounded and awoke in 
a cold sweat, his heart racing, and hollering, "I can feel 
the hot metal hit me;" that he kept guns readily available 
for fear of being attacked in his home while at the same time 
he feared having to kill someone; that he retreated into the 
house when he heard a neighbor fire his own gun or he felt 
like "taking care of" the neighbor.  Dr. Doyle noted that 
the combination of poor sleep, nightmares, intrusive 
thoughts, severe anxiety, and psychotropic medication, all 
contributed to "cognitive clouding," made dependable 
comprehension impossible, and reduced attention span.  He 
concluded that "the combination of Anxiety Neurosis (PTSD) 
and wounds make this combat veteran unemployable now or in 
the forseeable [sic] future."  (Underscoring in the 
original.)

A January 1995 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran's mental status was 
stable and unchanged.  He said he slept five or six hours 
each night and had two or three nightmares each week.  There 
had been no crying spells, no hallucinations, and no suicidal 
or homicidal ideation.

On a February 1995 record, Dr. Doyle quoted a portion of the 
December 1995 rating decision that denied an evaluation for 
PTSD greater than 50 percent.  He noted that the veteran 
would contact his representative to request a compensation 
and pension examination.

On a 12 April 1995 VA record addressed To Whom It May 
Concern, Dr. Doyle contended that "we" had evaluated and 
treated the veteran for approximately ten years and that he 
had a 50 percent evaluation for Anxiety Neurosis/PTSD.  He 
contended that the veteran had been wounded by shrapnel 
through the chest and shoulder.  He said that:

During the last year or so[,] his 
symptoms have become even more 
pronounced-to the point that he is 
severely disabled and unemployable.  
Examples of symptoms severity include 
(but not limited to):  (1) T.V. programs 
about the 50th Anniversary of WW II are 
avoided but even advertisements leave him 
anxious, irritable, depressed[,] and 
withdrawn; (2) chronic pain from wound is 
a daily[,] at times hourly[,] reminder of 
war; (3) extreme sensitivity to any 
violence noted (killing) in news reports 
on T.V.; (4) increased need for psycho-
tropic medication to control anxiety; (5) 
nightmares of rotting dead bodies-
garbage smells remind him-combat; 
(6) preoccupied with own death; (7) 
cognitive impairment?anxiety, intrusive 
thoughts result in reduced attention 
span, comprehension, and reduced 
immediate memory; (7) [sic] more 
irritable and angry-"blowing up" at 
wife-especially when highly anxious; (8) 
thoughts of suicide/homicide when 
stressed; (9) no energy, depressed; (10) 
[the veteran's] relationship [sic] with 
people is [sic] strained-wife/few 
friends, etc.

I have evaluated approximately 4-5,000 
combat vet [sic] for over 20 years.  I 
can say with a high degree of certainty 
that vet [sic] is severely disabled & 
unable to work.  (Underscoring in the 
original.)

At a 17 April 1995 VA psychiatric examination, the examiner 
noted that information for his report came from the veteran 
and a letter from Dr. Doyle.  The veteran said that he 
dropped out of school in the eighth grade and worked several 
jobs before going into service.  He said he was in service 
from 1941 to 1945, attained the rank of private first class, 
served in North Africa and Italy with the 85th Division, and 
was hospitalized with shrapnel wounds to the chest and 
shoulder.  After service, he worked in the textile industry 
until he got a job at a pharmaceutical company.  He worked 
there for twelve years and quit in 1980 or 1981 because of 
chronic anxiety, depression, nightmares, and flashbacks.  He 
had been married for 52 years.  He also had a livestock farm 
but gave that up five or six years earlier.  He gave a 
history of hypertension and irregular heartbeat.  Although he 
had nightmares, flashbacks, anxiety, and depression since 
service, he did not seek treatment from VA until the 1970's.

By way of subjective complaints, the veteran said:  "Just 
real bad nerves.  I can't stand crowds or noise.  The least 
thing causes me to get nervous and depressed.  Even though 
medicine [sic], I have flashbacks and nightmares frequently.  
If I didn't take the medicine, I don't know what I would 
do."  He said that, in spite of medication, he had 
nightmares about four times per week and flashbacks two or 
three times per week during which he saw dead bodies and 
heard screaming.  In addition, he had intrusive thoughts and 
was hypervigilant.  The examiner noted that the veteran was 
neat, clean, appropriately dressed, well developed, well 
nourished, deeply tanned, and that he spoke and related 
normally.  He was oriented, his memory was good, his thinking 
was neither concrete nor tangential, and his affect was 
adequate and appropriate.  The examiner said that his mood 
reflected outward evidence of depression and his report of 
flashbacks represented evidence of auditory and visual 
hallucinations.  The Axis I diagnosis was PTSD "which seems 
documented through the hospital records."  (The reference to 
hospital records is not clear, since the examiner earlier 
referred only to the veteran and a letter from Dr. Doyle as 
the two sources of information for his report.)  The examiner 
said the veteran described significant social and vocational 
impairment.

On 18 April, the veteran was seen by Dr. Davis at the VA 
psychiatry clinic.  He reported that he had been more 
nervous, that he could not watch news of violence, and that 
he had thoughts of suicide but had not been suicidal.  The 
assessment was moderate impairment due to PTSD, anxiety, and 
dysthymia.

On a June 1995 record, Dr. Doyle noted severe anxiety, 
nightmares, flashbacks, intrusive thoughts, irritability, 
anger, and thoughts of homicide and suicide "if provoked."  
(Underscoring in the original.)  Then the doctor wrote:  
"Turned down by VARO-used mental status to deny 
unemployable & severity-ignored my notes."  He noted the 
assessment:  "Anxiety (PTSD) chronic, severe, unemployable, 
totally disabled."  (Underscoring in original.)  Then he 
wrote:  "?-DAV appeal (Washington - BVA?)  Get copy of C&P 
exam on 4/17."

On a June 1995 VA outpatient treatment record, the veteran 
reported occasional chest pain, not related to exercise, and 
occasional paresthesia of the left hand and arm.  Edema of 
the left lower extremity was noted, and echocardiography 
revealed left ventricular hypertrophy.  The impression was 
paresthesia of unknown etiology of the left upper extremity, 
hypertension, and chronic venostasis.  In July, the veteran 
complained of swelling of the feet and legs and, following an 
examination and review of his medications, the impression 
again was hypertension and chronic venostasis.

On an August 1995 VA outpatient treatment record, the veteran 
complained of bilateral shoulder pain, left worse than right.  
He had full range of motion of the shoulders and no point 
tenderness.  The impression was hypertension and degenerative 
joint disease.

In an August 1995 letter addressed To Whom It May Concern, 
Dr. Doyle said "we" had evaluated and treated the veteran 
for approximately ten years and, further, that:

The symptoms of P.T.S.D. have become much 
worse in the last year (see note 
4/12/95).  He has become more anxious and 
depressed, increasing [sic] unable to 
cope with normal life stress due to 
Anxiety Neurosis/PTSD symptoms.  His wife 
is becoming more ill, and the stress of 
caring for her further exasserbates [sic] 
the symptoms.  Chronic pain from his war 
wound is a constant hourly reminder of 
combat trauma.  Nightmares of rotting 
corpses fill his dreams.  Reduced 
cognitive abilities (short term memory, 
attention span, comprehension, etc.) are 
the result of poor sleep, intrusive 
thoughts, severe anxiety, and 
psychotropic medication.  His behavior is 
unpredictable and unreliable.  If 
provoked, he is suicidal and homicidal in 
his thinking.  I have evaluated 4,000+ 
combat veterans for WW II, Korea, 
Vietnam, Desert Storm over 23 years.  
Once the condition is this severe, it is 
unlikely to improve to the point that he 
can work on any job.  He is totally & 
permanently disabled.  (Underscoring in 
the original.)

In an August 1995 statement, the veteran reported that, in 
service, he was first sent to Africa and then to Italy.  He 
said that, one morning in the Italian mountains, the Germans 
broke through their lines, "all hell broke loose," bodies 
were lying everywhere, and he was wounded by a mortar round.  
A colonel gave him a shot of morphine and he was evacuated to 
a field hospital.  His clothing was bloody and doctors did 
not operate on him immediately because they thought he would 
not survive.  He said he was released from the hospital four 
months later and returned to his unit, but was not strong 
enough and was returned to the hospital.

A September 1995 outpatient treatment record from the VA 
psychiatry clinic noted that the veteran was nervous and 
worried about the increasing disability of his wife.  There 
was increased anxiety and depression but he was not suicidal 
or homicidal.  The assessment was PTSD, dysthymia, and 
general anxiety disorder.

In a letter received at the RO in November 1995, the 
veteran's last employer, a pharmaceutical company, said that 
the veteran retired on 31 March 1981.  During the month of 
February, he was absent for six days due to illness, but was 
only paid for two of those days as that was all the sick 
leave he had accrued.

A December 1995 rating decision denied an increased 
evaluation for anxiety reaction/PTSD, and also denied TDIU.

In a March 1996 letter, Dr. Lummus reported intermittent 
treatment of the veteran since 1971.  He first saw him for 
rapid heart action, which was treated with Inderal and 
resolved.  He also treated him for essential hypertension, 
gouty arthritis, and chronic anxiety associated with 
flashbacks, nightmares, and difficulty sleeping.  He had had 
symptoms compatible with angina, and occasionally used 
nitroglycerine, but had been asymptomatic of late.  
Currently, he complained of significant anterior chest pain, 
with effort or even with breathing, that moved from the site 
of his chest wound to his shoulder.  The doctor opined that 
the veteran was totally and permanently disabled and could 
not be gainfully employed.

In March 1996, the veteran contacted the RO and, according to 
the notation on a Report of Contact, VA Form 119, said 
disability compensation for his chest wound should be 
increased or he should have service connection for aggravated 
or adjunct conditions related to it.  He contended that 
rheumatism/arthritis of the arm and shoulder were residuals 
of the chest wound.  He was provided a statement form on 
which to explain his contention.  He returned it later that 
month and there reported that he had pain that ran from the 
wound site into his left arm.  He also said that he was short 
of breath and that his heart sometimes skipped a beat and 
sometimes ran away.  He said he had PTSD symptoms, 
flashbacks, poor sleep, and anxiety.  Finally, he said he 
could not hold a job.

On a 14 March 1996 VA treatment record form addressed To Whom 
It May Concern, Dr. Doyle said:

We have evaluated and treated [the 
veteran] for over five years.  Within the 
last year (approximate) [the veteran's] 
symptoms of Anxiety Neurosis (P.T.S.D.) 
have become severe, and totally 
incapacitating.  He has severe periods of 
anxiety and/or anger that result in 
either extreme social withdrawl [sic], or 
thoughts of acting out.  His behavior is 
unreliable, and unpredictable.  He has 
become more inflexible, being unable to 
cope with normal daily stress on a daily 
basis.  He has outbursts of aggressive 
behavior that result in profound retreat 
from mature behavior.  As he ages, he has 
more intrusive thoughts about death, 
visualizing the bodies of dead Americans 
that were killed with maggots.  As is 
documented in the P.T.S.D. literature, he 
knows he will not escape death 
eventually.  This results in more 
anxiety, more flashbacks, confusion, 
fantasy and flashbacks of combat trauma.  
These anxiety/P.T.S.D. symptoms result in 
significant cognitive impairment with 
short[-]term and immediate memory [sic]; 
impaired attention span and 
concentration, and comprehension.  At 
times[,] judgment is affected.

It is our professional judgment that the 
vet has totally incapacitating symptoms 
that result in him [sic] being 
unemployable, and totally disabled!

Thank you for considering this 
information.  Please help this deserving 
veteran.

(Underscoring in original.)  On a March 1996 record, Dr. 
Doyle noted severe problems with anxiety and associated 
cognitive impairment, nightmares, and intrusive thoughts.

At a 12 August 1996 VA psychiatric examination, the veteran 
reported that he had gout, hypertension, arthritis, and ulcer 
disease.  He said he had an eighth grade education, had been 
married for 55 years, and last worked as a mechanic's helper 
at a pharmaceutical company, employment he left in 1980 
because of anxiety and depression caused by memories of 
wartime experiences.  He said that, in service, he served for 
one year in North Africa and then for six months in Italy 
where he sustained a shell fragment wound to the chest.

He said he had intrusive memories of being wounded, seeing 
dead people, and other things.  He had trouble sleeping and 
became irritable when bothered by the intrusive memories.  He 
avoided things that reminded him of the trauma, such as 
veterans groups, war movies, and news reports about dead 
people.  He said he could even "smell the dead people."  He 
said that, when in a large crowd, he was afraid he was going 
to die, or someone was going to hurt him, or he would be 
wounded again.  He had nightmares as often as three times per 
week from which he awoke sweating, short of breath, and 
afraid.  He reported an exaggerated startle reflex triggered 
by a neighbor who used firearms on his own property down the 
road.

The examiner noted that the veteran appeared younger than his 
77 years, was cleanly groomed, had adequate eye contact, and 
adequate rapport.  He spoke quietly, at a normal rate, and 
exhibited no loosening of associations, tangentiality, or 
circumstantiality.  His affect was constricted and he 
described his mood as bad.  He said that, about two years 
earlier, he had feelings that he would be better off dead, 
but he never had any specific thoughts about harming himself 
or any plan to do so, and he had no current suicidal or 
homicidal ideation.  He also had no current auditory, visual, 
gustatory, tactile, or olfactory hallucinations.  There was 
no evidence of delusional thinking or of a formal thought 
disorder.  On testing cognition, he was alert and oriented in 
all spheres.  His immediate memory was intact to three 
objects, recent memory was intact to two of three objects in 
five minutes, and long-term memory was intact to four of five 
Presidents.  Attention and concentration were not impaired.  
No gross cognitive deficits were noted.  Judgment and insight 
were intact.  The assessment was PTSD.

In discussing the case, the examiner said that the veteran 
reported symptoms consistent with a diagnosis of PTSD from 
which he appeared to have become slightly more impaired over 
the years.  She also noted that he had not benefited from any 
mental health care groups in which he had participated.

At an August 1996 VA orthopedic examination, the veteran 
reported the shell fragment wound to the left chest and said 
he worked for many years with only minimal complaints.  
Currently, he had bilateral shoulder pain, left worse than 
right, and minimal anterior chest pain at the inferior edge 
of the sternum.  He was occasionally awakened by the pain and 
was unable to sleep with his arms over his head.  On 
examination, there was a well-healed, 6 cm wound to the 
medial aspect of the left chest and a 4 cm "exit" wound to 
the anterolateral aspect of the right chest.  (In fact, the 
veteran's service medical records show that the scar on the 
right chest is not an exit wound but resulted from surgery to 
remove the shrapnel.)  Pectoralis and upper extremity 
strength was 5/5.  Shoulder range of motion was 170 degrees 
of abduction bilaterally, external rotation to 90 degrees 
with pain, and internal rotation to 90 degrees.  Impingement 
test was markedly positive.  X-rays of the shoulders were 
normal.  The assessment was bilateral shoulder impingement.  
The examiner prescribed some physical therapy and said he 
expected the symptoms to resolve completely.  He also said 
that the shoulder impingement was not related in any way to 
the shell fragment wound.

An August 1996 rating decision denied service connection for 
bilateral shoulder impingement, claimed by the veteran to 
have been caused by the shell fragment wound to the chest.  
It also denied a rating greater than 50 percent for PTSD.

On a 4 September 1996 VA record, Dr. Doyle noted that the 
veteran's nightmares continued and his sleep had not 
improved.  He was more angry and irritable and could not 
tolerate stress for more than two hours.  He had frequent 
intrusive thoughts of war or thoughts of suicide/homicide and 
was a danger to himself or others if provoked.  He was 
socially withdrawn.  His short-term memory was impaired and 
his attention span was reduced.  The assessment was that the 
veteran's behavior was unreliable and unpredictable, his 
emotions were inflexible and inefficient, and his persistence 
and pace were reduced.

On an October 1996 VA record, Dr. Doyle noted that the 
veteran came in unscheduled because his symptoms had 
worsened.  He was thinking of dying and that reminded him of 
war, so he thought of war almost hourly, of combat, of 
bodies, and of disgusting, rotten corpses.  His sleep was 
more interrupted.  He was inflexible and inefficient, his 
persistence and pace were reduced, and he was unable to 
obtain and retain employment.  The doctor said the veteran 
would damage himself or others if provoked and reiterated 
that he was unable to obtain and retain employment.

On a December 1996 VA record, Dr. Doyle noted that the 
veteran had intrusive thoughts hourly and slept only three 
hours per night due to nightmares.  He did not feel safe, was 
afraid of being attacked, and checked doors and windows more 
frequently.  The doctor said that the veteran's cognitive 
functioning was impaired, his behavior and emotions were 
unreliable and unpredictable, he was inflexible and 
inefficient, his persistence and pace were reduced, and he 
demonstrated panic and explosions of emotion.  He also said, 
without example or further explanation, that the veteran was 
"having delusional ideation."

In December 1996, the veteran filed a Substantive Appeal, VA 
Form 9, to perfect appeal of the denial of an increased 
evaluation for a psychiatric disorder.  There he said that, 
with regard to bilateral shoulder impingement, the RO had 
misinterpreted his claim.  He contended that the bilateral 
shoulder impingement was not due to his 1944 shell fragment 
wound, but to a "Staff infection" incurred as a result of 
VA medical treatment in 1992.

On a February 1997 VA record, Dr. Doyle noted that the 
veteran had intrusive thoughts, nightmares, sleep 
disturbance, periods of severe anxiety, immediate and short-
term memory loss, reduced concentration, and reduced 
attention span.  He said that the veteran's behavior and 
emotions were unreliable and unpredictable, he was inflexible 
and inefficient, he had reduced persistence and pace, and he 
was unable to obtain and retain employment.  He said the 
veteran had thoughts of suicide and homicide and was a danger 
to himself and others if provoked.

In February 1997, the veteran went to the VA outpatient 
clinic and said he needed a statement from a psychiatrist 
regarding his condition.  Dr. Earle saw the veteran and 
reported that he had received Dr. Doyle's note.  The doctor 
noted that the veteran had a number of physical problems, one 
of which was that he awoke one morning without vision in his 
left eye and the doctor felt he may have had a hemorrhage of 
a retinal artery.  Currently, he could see light but could 
not focus the eye.  The veteran said he did not sleep well, 
he still had nightmares about war, and he was irritable 
during the day.  He had periods of panic-like anxiety 
associated with fear and increased heart rate.  Relationships 
with others were impaired due to irritability and 
inflexibility.  He was unable to work, even before the eye 
problem, and the prognosis for returning to the work force 
was poor since his symptoms worsened with age.  He had memory 
and concentration/attention problems.  The impression was 
hypertension, an optic bleed, and chronic, severe, PTSD.

In a February 1997 statement, the veteran's wife said she and 
her husband had been married for 56 years.  He was never sick 
before he was wounded in service but, since then, he was 
constantly physically and mentally ill.  He had nightmares 
three times a week from which she had to wake him by shaking 
him.  He acted as though he was experiencing being wounded 
again.  He would not go to places, including the grocery 
store or church, where there was a crowd.  He constantly 
checked the doors and windows, to ensure that they were 
secured, and kept a loaded gun beside the bed at all times.  
He had no interest in anything and was frequently upset.

On a March 1997 VA treatment record, the veteran complained 
of problems with his left eye and left shoulder.  There was 
left shoulder tenderness to palpation, and pain on abduction.  
The impression was chronic left shoulder pain after a 
service-connected injury, a possible retinal hemorrhage, 
hypertension, a right bundle branch block, history of 
supraventricular tachycardia, history of gout, and PTSD.

At an April 1997 hearing, the veteran testified that his 
mental disorder worsened over the years and also that it had 
worsened since the 50 percent evaluation had been assigned.  
Currently, he slept only about three hours per night, had 
nightmares about World War II, and thought about the war 
during the day.  Also, he was easily irritated, could not 
stand crowds, had trouble concentrating, had short-term 
memory loss, and had thought about suicide but did not plan 
to harm himself or others.  He saw Dr. Doyle or a VA 
psychiatrist, Dr. Earle, about once a month.  He had not been 
hospitalized for the mental disorder but took two or three 
medications for it.  His last employment was as a mechanic's 
helper at a pharmaceutical company from which he had to 
retire because of his nerves.  He received benefits from the 
Social Security Administration for retirement and not for 
disability.  He said that Dr. Doyle, Dr. Earle, and Dr. 
Crosby, all VA doctors, had told him that he was totally 
disabled and unable to work.

At the hearing, the veteran submitted a statement wherein he 
again told about his military service and the symptoms of his 
mental disorder.  He also asked that his claim for service 
connection for a bilateral shoulder disorder be reconsidered.  
He said the disorder was incurred when a nurse at the VA 
outpatient clinic drew blood from his arm without using 
sanitary procedures.  He asserted that a staphylococcus 
infection had resulted, and that nerve impingement in the 
arms and shoulders had resulted from the infection.

Also at the hearing, the veteran submitted a note from Dr. 
Crosby that said:  "[The veteran] is totally and permanently 
disabled.  He has chronic pain and ? use of LUE IIº SC injury 
to L shoulder."  (Translation of second sentence would 
appear to be as follows:  "He has chronic pain and decreased 
use of the left upper extremity secondary to a service-
connected left shoulder injury."  The Board notes, however, 
that the veteran's service medical records do not show an 
injury to the left shoulder, and that he does not have 
service connection for a left shoulder injury.)

An April 1997 outpatient treatment record by Dr. Earle at the 
VA psychiatry clinic noted that the veteran had attended a 
hearing and had submitted letters of support from himself, 
Dr. Doyle, and Dr. Crosby.  It was noted that he slept okay 
on some nights but still had nightmares and only got about 
three hours sleep on others.  His wife was to undergo a 
bladder biopsy and he worried that she might have cancer.

On a July 1997 VA record, Dr. Doyle noted that the veteran 
had intrusive thoughts, nightmares, sleep disturbance, severe 
anxiety, reduced concentration, reduced attention span, and 
short-term memory impairment, and that he was irritable, 
angry, scratching, and itching.

A July 1997 outpatient treatment record by Dr. Earle at the 
VA psychiatry clinic noted that the veteran still had his 
"same old nightmares & war dreams" but had not been well 
physically and his wife's physical condition had not been 
good, either.  His wife was getting worse, she had not been 
able to cook, and her condition was taking its toll on the 
veteran as he appeared more worn and downcast than usual.

An August 1997 Report of Contact, on VA Form 119, noted that 
the veteran was called on the telephone for clarification of 
his section 1151 claim.  He reported that a VA technician at 
the Greenville Outpatient Clinic had made numerous attempts 
to draw blood from his arm and that a staphylococcus 
infection resulted.

In an August 1997 letter, the RO advised the Administrator of 
the Greenville Outpatient Clinic that the veteran claimed 
section 1151 benefits based on his contention that he 
incurred a staphylococcus infection due to repeated attempts 
by a member of the clinic staff to draw blood from his arm in 
1992.  The RO asked for relevant records.  In a November 1997 
reply, the Clinic Manager reported that their 1992 records 
did not show repeated attempts to draw blood from the 
veteran's arm, nor did they show that he had a staphylococcus 
infection.  A December 1997 rating decision denied benefits 
under the provisions of 38 U.S.C.A. § 1151 for bilateral 
shoulder impingement, claimed to have resulted from a 
staphylococcus infection, claimed to have resulted from 
repeated attempts by a VA health care provider to draw blood 
from the veteran's arm.

In a statement submitted in January 1998, the veteran said he 
had erred as to the date that a VA technician attempted to 
draw blood from his arm.  He did not specify a date on which 
he believed that event had occurred, but merely asked that 
records other than those from 1992 be searched.  An RO letter 
later that month asked the veteran for more specific 
information.

On a March 1998 VA record, Dr. Doyle noted that the veteran 
had sleep disturbance, nightmares, intrusive thoughts, severe 
concentration and memory problems, reduced persistence and 
pace, panic attacks and trouble breathing.  He also had 
extreme difficulty adapting to stressful situations, suicidal 
thoughts, and impaired impulse control, e.g., thoughts/words 
of violence.  He was inflexible, his behavior and emotions 
were unreliable and unpredictable, and he was unable to 
maintain effective relationships.  Elsewhere in the record, 
the doctor said that the veteran had "near[-]continuous 
[sic] panic attacks or depression" affecting the ability to 
function independently, appropriately, and effectively.  He 
said the veteran had severe industrial impairment and was 
unable to work at any regular day-to-day job.

In a May 1998 statement, the veteran said that "[t]his is 
the date and time when this girl tried to draw blood . . . 
."  Attached to the statement was a form under the heading 
of Greenville Radiology.  The form was dated 25 February 1991 
and noted that the veteran had cellulitis of the right elbow 
for three to four weeks.  He said he could get statements 
from others regarding this claim.

The RO arranged for the veteran to have a VA psychiatric 
examination, and Dr. Doyle sent a letter to the examiner.  
There he said that the veteran was wounded in Italy in World 
War II, that "we" had evaluated him for approximately ten 
years, and that he was currently rated at 50 percent.  He 
said it was their professional clinical judgment (here he 
made reference to and included Dr. Earle, the outpatient 
clinic psychiatrist) that the veteran's symptoms were more 
invasive and debilitating to the point that he was severely 
disabled and unemployable.  He listed symptoms he said were 
of particular note:  (1) sequelae of his war wound were a 
daily, even hourly, reminder of combat; (2) as he aged, he 
thought more of death and the corpses he had seen in battle; 
(3) he was more irritable, more easily angered, and more 
easily provoked; (4) his memory and concentration were more 
unreliable.  In addition, his behavior and emotions were 
unreliable and unpredictable, he was inflexible and 
inefficient, and his persistence and pace were reduced.  He 
said his Global Assessment of Functioning (GAF) score was 41.  
He concluded with the request:  "Please help this deserving 
man."

At a June 1998 VA psychiatric examination, the examiner noted 
that the veteran had been married more than fifty years, had 
no children, his occupational and medical history had been 
previously reported, and he was last examined in August 1996.  
He continued to describe nightmares about war, bodies, and 
blood, and said he only slept about three hours each night.  
He reported panic attacks approximately every other day, with 
shortness of breath and tachycardia, and an intolerance to 
crowds.  He described suicidal thoughts but had never tried 
to kill himself.  He tried to avoid anything having to do 
with the war but had flashbacks triggered by killing in 
movies.  He said he was easily angered but was weak.  He did 
not like to be bothered by others, and did not have many 
friends, but was easily distracted.  He said he heard 
telephones ringing, voices, or people hollering for help.  He 
said he was "pretty moody," felt depressed, and had crying 
spells.  His chest wound was painful and a constant reminder 
of dead bodies and blood.  He said he was unable to work and, 
since he had no real hobbies, spent his days sitting on his 
porch.

On mental status examination, the veteran was alert, 
oriented, and cooperative, with fair eye contact and a mildly 
sad expression.  Speech rate and rhythm were regular and 
thought processes were goal-directed though somewhat slowed.  
There was no evidence of delusions or current hallucinations 
and no psychomotor agitation or retardation.  Affect was 
slightly depressed but he denied suicidal and homicidal 
ideation.  Memory was fair, and he could interpret a proverb, 
but he appeared to be unable to concentrate well.  
Intelligence was estimated to be average and insight was 
partial.  The Axis I diagnoses were PTSD and "rule out" 
malingering.

The examiner noted that she had reviewed the claims file, 
including statements by Drs. Doyle and Earle, and the 
veteran's medical records.  She said that the veteran had 
symptoms of PTSD but she included a diagnosis of "rule out" 
malingering because of a concern that he was trying to 
present himself as being worse than he actually was.  She 
assigned a GAF score of 51 and said that it indicated 
moderate symptoms, including occasional panic attacks and 
having few friends, and that flexibility, reliability, 
efficiency, and social adaptability were all moderately 
impaired.  She said that the veteran "certainly may be 
unemployable[,] given his age and other factors, however, I 
would not agree with Dr. Doyle that he is unemployable solely 
due to his [PTSD] . . . ."

On a June 1998 VA orthopedic examination, the veteran 
reported a shell fragment wound to the chest.  The examiner 
described a wound to the left chest above and medial to the 
left nipple and one to the right chest inferior and lateral 
to the right nipple.  In addition, surgical scars were 
associated with the wounds.  The wounds were well healed and 
the scars were nontender, nonadherent, and benign, and there 
was no paradoxical motion on respiration due to the scars.  
There was no evidence of adhesions, decrease in muscle 
strength, respiratory problems, or bone, joint, nerve, or 
tendon damage.  In addition, the veteran reported right 
shoulder impingement syndrome that he believed was due to 
cellulitis of the right upper extremity in 1991.

A neurologic examination of the upper extremities was grossly 
normal, and there was no apparent acromioclavicular joint 
tenderness, but there was a positive impingement sign.  Range 
of motion was 110 degrees of abduction, 110 degrees of 
forward flexion, and 45 degrees of external rotation, but 
internal rotation was 45 degrees on the left and 20 degrees 
on the right.  X-rays of the left shoulder showed minimal 
degenerative joint disease of the acromioclavicular and 
glenohumeral joints.  X-rays of the right shoulder showed 
degenerative joint disease of the acromioclavicular and 
glenohumeral joints, worse in the former, and significant 
decrease in the space between the humeral head and the 
acromion process of the scapula.  The latter finding 
suggested degenerative thinning or a rotator cuff tear.  In 
addition, chest X-rays showed an old healed fracture of the 
right distal clavicle.  Impressions included a gunshot wound 
to the chest with no apparent functional disability, 
bilateral shoulder impingement syndrome, bilateral shoulder 
adhesive capsulitis, and history of cellulitis of the right 
upper extremity.

In a July 1998 statement, the veteran averred that "new 
evidence" revealed that his section 1151 claim for benefits 
for bilateral shoulder impingement was based upon VA 
treatment provided in 1989.  In an August letter to the 
Outpatient Clinic, the RO asked that the veteran's entire 
medical file be reviewed for evidence of repeated attempts by 
a staff member to draw blood and for evidence of a 
staphylococcus infection.  In a letter later that month, the 
Clinic Manager responded that there were no records 
indicating that the veteran ever had a staphylococcus 
infection.

In a September 1998 letter, the RO invited the veteran to 
submit statements from others who had knowledge of repeated 
attempts by VA staff to draw blood or otherwise had knowledge 
of the cause of his cellulitis.  In a September letter, the 
veteran's wife reported that she accompanied her husband to 
the VA Outpatient Clinic in the fall of 1989.  A nurse drew 
blood from his arm but had to stick him seven or eight times 
in order to do so.  She checked his arm that night, and it 
looked bad, but it looked worse the next day.  She said that 
was when the cellulitis began to appear.  The doctor did not 
say that the cellulitis was caused by the nurse who stuck her 
husband with a needle so many times, but his wife knew that 
it would not be sanitary to use the same needle repeatedly.  
She said the arm still gave him trouble.

In another September letter, his nephew reported that the 
veteran's right hand and arm were swollen and blue and he had 
to wear a sling for several weeks.  In still another 
September letter, a friend of his reported that, in the 
winter of 1989, the veteran's right arm was swollen from the 
tips of his fingers to his shoulder.  He advised him to see a 
doctor immediately.  The veteran went to the VA hospital for 
treatment the next day and every day thereafter for the next 
several days.  The veteran still had trouble with the right 
arm if he used it continually.  In an October 1998 letter, 
his pastor reported that he visited the veteran on several 
occasions, though he did not refer to a time period, when his 
arm was painful and swollen to twice normal size.

On a September 1998 VA record, Dr. Doyle wrote:  "Received 
latest turn down of increase for P.T.S.D. despite notes from 
treating psychiatrist (Dr. Earl [sic]) ? and treating 
clinical psychologist[.]"  (Underscoring in original.)  Dr. 
Doyle noted nightmares, sleep disturbance, suicidal ideation, 
inability to establish and maintain effective relationships, 
near-continuous panic, anxiety, problems breathing when 
stressed, difficulty adapting to stressful situations, 
impaired impulse control, irritability with periods of 
violence, and severe industrial impairment.  He said the 
veteran was occupationally and socially impaired with 
deficiencies in most areas including school, family 
relations, judgment, thinking, mood, and that he was unable 
to function independently, appropriately, and effectively.  
The GAF score was 41.

At an October 1998 VA examination, the veteran complained of 
intermittent right shoulder pain, not disabling, since the 
war.  He also gave a history of an infection of the arm in 
1989, described what the examiner said sounded like 
cellulitis, and said he had undergone a six-month course of 
antibiotics and used a sling.  Since then, he had had right 
shoulder limitation and pain.  Internal rotation was limited 
on the right, grip strength was diminished, and testing of 
rotator cuff musculature was 4/5.  In addition, there was 
some crepitus in the right shoulder with range of motion.  
However, range of motion and sensation were normal in the 
elbow and wrist.

The examiner noted that the veteran reported some right 
shoulder impingement since service and further reported that 
it worsened after his bout with cellulitis.  Noting the 
treatment with a sling, the examiner said that he "probably 
kept it immobilized for too long of a time and, therefore, 
experienced significant atrophy of his deltoid as well as his 
rotator cuff musculature.  This likely did exacerbate his 
impingement syndrome.  On resumption of his activities, he 
may very well have had [sic] at that point tore [sic] his 
rotator cuff secondary to the immobilization and weakening of 
this insertion.  That may therefore potentially account of 
[sic] his current symptoms which may be consistent with a 
rotator cuff arthropathy."

At a November 1998 VA examination by a board of two 
psychiatrists, the veteran reported disturbed sleep, about 
five hours each night, and three or four nightmares each 
week, sometimes about dead bodies.  He avoided watching 
anything on television related to war.  He said he was not 
comfortable around people, and spent much of his time at 
home, but he had a good relationship with his wife, had a few 
friends, and talked to the neighbors.  He also told about 
talking with an insurance agent to get the lowest possible 
rate.  His wife was an invalid, so he did all the work around 
the house including the cooking, cleaning, and managing their 
affairs.  He had nonspecific thoughts of suicide, but had 
never acted on them, and occasional bouts of depression.  His 
hair was well groomed and his clothes were clean.  He was 
unshaven and said he shaved every two or three days.  
Examiners called his overall grooming fair to good.  On 
mental status examination, he was oriented, denied 
hallucinations, smiled during the interview, and did not seem 
depressed.  Examiners felt that he handled the interaction of 
the interview quite well.  The Axis I diagnosis was PTSD.  
Under Axis IV, psychosocial and environmental problems, 
examiners noted financial problems.

The examiners noted that, in addition to the interview, they 
reviewed the veteran's chart.  They determined that he had no 
problems with reality testing.  He had some problems with 
social functioning, and was not comfortable around a lot of 
people, but he had close relationships with some friends and 
with his wife.  Examiners agreed on a GAF score of 55.  They 
further stated, "We feel employability at his age of 79 is 
not really an issue, especially with some of the other 
physical problems that he has."

A January 1999 outpatient treatment record by Dr. Earle at 
the VA psychiatry clinic noted that the veteran's sleep was 
disturbed by war nightmares and that he did all of the 
cooking and cleaning for himself and his wife and also helped 
with her bathing and dressing.  The veteran was neatly 
dressed, well groomed, alert, attentive, and cooperative.  
His speech was unremarkable, reflected goal-directed and 
sequential thoughts, and showed no delusions or active 
hallucinations.  His self-esteem was low, and he was 
chronically depressed with morbid thoughts and a sense of 
helplessness, hopelessness, and worthlessness, but he denied 
suicidal or homicidal thinking.  His affect was anxious and 
dysphoric.  His concentration was poor, as he was easily 
distracted, but insight and judgment were fair.  The 
assessment was chronic, severe PTSD with dysthymic disorder 
secondary thereto.  His GAF score was 48 and the highest 
score during the preceding year was 65.

In a February 1999 letter, Dr. Lummus reported that the 
veteran had essential hypertension that was controlled, and 
panic episodes that dated to service but currently were 
better controlled.  In addition, his wife was practically an 
invalid and he had to provide almost total care for her.

In a March 1999 note addressed To Whom It May Concern, Dr. 
Doyle said he had evaluated and treated the veteran for more 
than ten years.  He said that the veteran had difficulty 
adapting to stressful situations, was unable to establish and 
maintain effective relationships with people, had suicidal 
thoughts when depressed, had near-continuous anxiety and 
periodic depression weekly, had problems with impulse control 
and thoughts of violence, and had memory and concentration 
problems daily, and that his speech was intermittently 
illogical or irrelevant.  He said that occupational and 
social impairment was found with deficiencies in most areas 
of life and that it was his professional clinical judgment 
that the veteran was severely disabled and unemployable due 
to his service-connected PTSD.  He concluded with:  "PLEASE 
HELP THIS DESERVING VETERAN."  (Upper case in original.)

An April 1999 outpatient treatment record by Dr. Earle at the 
VA psychiatry clinic noted that the veteran reported feeling 
the same or worse since his previous visit.  He had had more 
nightmares and his sleep was poor.  He described his mood as 
irritable, frustrated, and depressed.  He continued to care 
for his wife, who could not drive or get out much, and he did 
most of the housework.  He had had a left retinal hemorrhage 
and currently had little vision in his left eye.  Dr. Earle 
said the veteran did all right at home but had trouble when 
he went out.  With much stress, he became very anxious, felt 
his pulse rate increase, lost his concentration, and became 
confused and upset.  In addition, he had more shoulder pain 
as a residual of his war wound.  He was well groomed, neatly 
dressed, alert, attentive, and cooperative.  His speech was 
unremarkable and his thoughts were concrete but goal-directed 
and sequential.  He was anxious and tense, with underlying 
anger and frustration, and his affect was restricted.  There 
were no delusions or hallucinations and he denied suicidal or 
homicidal ideation.  Insight and judgment were fair.  The 
assessment was chronic, severe, PTSD with dysthymic disorder 
secondary thereto.  The GAF score was 52 and the highest 
score during the preceding year was 65.

Dr. Earle noted that the veteran could function fairly well 
in a limited range of activities.  He could keep his 
appointments, present himself well, help around the house 
with chores and cooking, and help care for his wife.  
However, outside of those limited activities, he was 
completely disabled.  The household chores were becoming 
physically difficult because of the chest and shoulder 
disability from his war wound.  In addition, if he had to 
function outside a limited range of activities, his mental 
condition would rapidly deteriorate.  He could not see out of 
his left eye, had limitation of strength and motion relative 
to his chest and shoulders, and he would be mentally and 
emotionally unable to tolerate the demands of employment.  It 
was Dr. Earle's professional opinion that the veteran was 
totally and permanently disabled, mentally and physically, 
and unemployable.

In a July 1999 note addressed To Whom It May Concern, Dr. 
Doyle said he had evaluated and treated the veteran for more 
than ten years.  He said that, as his treating psychologist, 
he had seen the veteran's condition deteriorate to the point 
where he was severely disabled and unemployable due to his 
service-connected PTSD.  He said the veteran was unable to 
work any day-to-day, regular, 40-hour per week, 50-week per 
year, job.  He said that the veteran had to avoid even normal 
daily stress, that his anxiety level was easily elevated and, 
when it was, his mentation was greatly reduced.  He said that 
the veteran's psychiatrist, Dr. Earle, agreed with, 
apparently, all of the foregoing.  He then said:  "While the 
C&P examiners discount his unemployable [sic] (apparently due 
to VARO letters), these examiners are not involved in the 
treatment of this vet over hours, and years of evaluation.  
Please help this deserving combat veteran, who served his 
country in wartime, and was wounded."  (Emphasis added.)

A National Service Officer of the veteran's representative 
organization forwarded to the Board additional evidence, via 
letters of September and November 2000.  In both instances, 
the representative expressly waived, on behalf of the 
veteran, initial consideration of the new evidence by the RO, 
pursuant to the provisions of 38 C.F.R. § 20.1304(c).

The new evidence consists of records of clinical followup 
visits by the veteran to the Columbia VAMC, on which 
occasions the veteran was seen by Dr. Earle.  The first visit 
was in December 1999, when the physician diagnosed PTSD, 
chronic, severe, and dysthymic disorder secondary to chronic 
PTSD  The GAF score assigned was 48; highest in last year 65.  
The physician's findings were nearly the same as those noted 
in April 1999, above, including the final comment that, in 
his professional opinion, the veteran was totally and 
permanently disabled, mentally and physically, and 
unemployable.  Also attached wa s a duplicate of Dr. Doyle's 
July 1999 note, described above.

The most recent clinic visit of record, submitted by the 
representative, was an October 2000 followup report by Dr. 
Earle.  On that occasion, the physician noted the veteran's 
statement that he was about the same as his last visit, no 
better.  He was sleeping only 2-4 hours each night, then 
having dreams about the War.  He was socially isolated and 
withdrawn, spending most of his time at home.  He would 
become anxious when out and/or around people.  He reported 
his mood as anxious, depressed, and tense.  He complained of 
aches and pains in his arms and hands.  This time, the 
physician diagnosed PTSD, chronic, severe, generalized 
anxiety disorder, and dysthymic disorder secondary to chronic 
PTSD  The GAF score assigned was again 48; highest in last 
year 65.  At the end of the report, Dr. Earle entered the 
statement, "Completely, totally, and permanently disabled 
from his SC Anxiety Disorder, in my professional opinion."


II.  Analysis

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
bilateral shoulder impingement, claimed to have resulted from 
cellulitis of the right arm, claimed to have resulted from VA 
medical treatment

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 
Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 U.S. 115, 
115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the case law.  The amendment was made 
effective November 25, 1991, the date the initial Gardner 
decision was issued.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996) (codified at 38 C.F.R. 
§ 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the amendment thereto.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new legislation also modified and 
clarified VA's duty to assist a claimant in evidentiary 
development.  In the present case, we find that the RO's 
development action has generated sufficient evidence to 
satisfy the Secretary's obligations under the VCAA.  As shown 
in the lengthy recitation of the evidence, above, the veteran 
has been advised on numerous occasions of the evidence needed 
to support his claim, and the RO has obtained pertinent 
records covering all relevant time periods.  Recognizing 
that, where there is a change in law, the veteran is entitled 
to application of the version most favorable to him, see 
Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), the Board 
finds that we may proceed with a decision on the merits of 
the veteran's claim, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet.App. 384, 393-394 (1993).  

Therefore, after careful consideration, the Board can find no 
reason that a remand of the veteran's appeal, simply because 
the VCAA intervened while this appeal was pending, would be 
judicially expedient or otherwise result in the acquisition 
of additional pertinent evidence.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203, 207 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994); Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991).  

As for the merits of the veteran's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The VA General Counsel has confirmed that there are 
similarities, including the well-grounded requirement, 
between service connection claims and claims for benefits 
under the provisions of 38 U.S.C.A. § 1151.  See VAOPGCPREC 
7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  The 
Court previously held that a section 1151 claimant must 
submit sufficient evidence to make the claim well grounded.  
Ross v. Derwinski, 3 Vet.App. 141, 144 (1992); Boeck, supra.  
The Court also held that the requirements for a well-grounded 
section 1151 claim were parallel to those for a service 
connection claim.  Jones v. West, 12 Vet.App. 460, 463-4 
(1999).  In addition, the requisite link between a current 
disability and injury or disease incurred as a result of VA 
treatment may be established, in the absence of medical 
evidence that does so, by evidence that symptomatology 
attributable to an injury or disease "noted" during VA 
treatment continued from then to the present.  Id.; see also 
Savage v. Gober, 10 Vet.App. 488, 498 (1997); 38 C.F.R. 
§ 3.303(b).

Thus, even after repeal of the well-groundedness requirement, 
a claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet.App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet.App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet.App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet.App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and associates because, as lay persons, neither he 
nor they are competent to offer medical opinions.  The U.S. 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992); see also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998). In other words, without our doubting 
for a moment the sincerity of the veteran's accounts of his 
medical problems, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition and his current disability.

Turning now to the evidence in this case, we find that a 
brief review of the history of the claim, set out in detail 
above, is warranted.  The claim arose when the veteran 
contacted the RO in March 1996 and contended that 
rheumatism/arthritis of the arm and shoulder were residuals 
of his 1944 chest wound.  In a statement submitted later that 
month, he said that his heart sometimes skipped a beat and 
pain ran from the chest wound site into his left arm.  At 
this point, the claim appeared to relate solely to the left 
arm and shoulder and, based upon the veteran's reference to 
his heart, may have involved that organ as well.  Indeed, 
angina has been diagnosed.  However, at an August 1996 VA 
examination, the veteran reported bilateral shoulder pain, 
left worse than right, and the assessment was bilateral 
shoulder impingement.  The examiner prescribed some physical 
therapy, and said he expected the condition to resolve 
completely, but also said it was not in any way related to 
the shell fragment wound to the chest.  Thus, the August 1996 
rating decision denied service connection for a bilateral 
shoulder disorder that was clearly claimed to be secondary to 
the shell fragment wound to the chest.

However, in a December 1996 Substantive Appeal, the veteran 
contended that the RO had misunderstood his claim.  He 
asserted that his claim for an arm and shoulder disorder, 
apparently a bilateral arm and shoulder disorder, was based 
upon VA medical treatment provided him in 1992 that resulted 
in a "Staff infection."  At an April 1997 hearing, he 
submitted a note from Dr. Crosby, a VA physician, that 
indicated that the veteran had decreased use of the left 
upper extremity due to a service-connected injury to the left 
shoulder.  The record contains no evidence that the veteran 
had an injury to the left shoulder in service, and he had 
never been granted service connection for any such injury, 
but his submission of that note, regardless of the basis for 
its contents, suggested that he was contending that he had a 
disability of the left arm and shoulder.  However, at the 
same hearing, he submitted a statement contending that blood 
was drawn from his arm, though he did not specify which arm, 
at a VA medical facility without using sterile procedures, 
that an infection resulted, and that he had a bilateral 
shoulder disorder as a result of the infection.

Notwithstanding the veteran's contention that the RO had 
"misinterpreted" his claim, the RO properly treated the new 
contention he made on the December 1996 VA Form 9 as a new 
section 1151 claim.  The RO then asked the VA outpatient 
clinic for information regarding an infection the veteran 
incurred as a result of having blood drawn from his arm in 
1992, the year he said that event occurred.  In November 
1997, the clinic manager reported that 1992 records failed to 
show any problem drawing blood from the veteran's arm or that 
he had had an infection.  Thus, a December 1997 rating 
decision denied section 1151 benefits.

Then, in a statement submitted in January 1998, the veteran 
said that the blood-drawing incident, which he previously 
said had occurred in 1992, might actually have occurred in 
some other, but unspecified, year.  Not surprisingly, the RO 
asked, in a letter later that month, for more specific 
information.  In a May statement and an attachment thereto, 
the veteran indicated that the blood-drawing incident 
occurred in February 1991 and also indicated that he could 
obtain statements from others in support of his claim.  
However, in a July 1998 statement, he stated that "new 
evidence" showed that the blood-drawing incident actually 
occurred in 1989.

In a September 1998 letter, the RO invited the veteran to 
submit statements from others.  The statements he submitted 
in response seemed to flow from his July reference to "new 
evidence."  In a letter submitted later that month, one of 
the veteran's friends reported that, in the winter of 1989, 
the veteran's right arm was swollen from the tips of his 
fingers to his shoulder.  In a letter submitted in October, 
the veteran's wife said she was with her husband when the 
blood-drawing incident occurred in the fall of 1989, that his 
right arm swelled the next day, and that that was when he 
incurred his cellulitis.  However, a March 1990 VA outpatient 
treatment record showed left shoulder pain diagnosed as 
angina and a July 1990 record showed pain in the right foot, 
hand, and elbow diagnosed as gout.  Then, VA treatment 
records beginning with one dated 23 January 1991, show that, 
on 6 February, the veteran gave a six-day history of a 
painful, swollen right elbow.  The condition was first 
diagnosed as gout and eventually diagnosed as cellulitis.  A 
19 February record described the cellulitis as resolving.  
Then, at a June 1998 VA examination, the veteran related his 
right shoulder impingement syndrome to a 1991 bout of 
cellulitis.

Finally, after an October 1998 VA examination, the examiner 
noted history from the veteran of shoulder impingement since 
service, noted the veteran's report that treatment for 
cellulitis included a sling, speculated that the arm was kept 
too long in a sling, speculated that significant atrophy 
resulted (though atrophy was not noted on that examination), 
suggested that atrophy exacerbated an impingement syndrome 
that existed since service, and then suggested that a 
resumption of activity may have resulted in a rotator cuff 
tear.  None of this medical opinion evidence accounts for the 
bilateral shoulder impingement first diagnosed in an October 
1996 examination.  Further, it is based entirely on history 
from the veteran, and the remainder of the opinion is mere 
speculation.  Accordingly, it is not competent medical 
evidence to be probative in this claim.  See Bloom, Black, 
Reonal, and LeShore, supra.

After a review of the foregoing contentions and evidence, it 
is difficult to say, with any degree of certainty, when the 
blood-drawing incident occurred.  If it occurred in the fall 
or winter of 1989, and the veteran's arm became swollen the 
next day, there is no medical evidence of that swelling, no 
medical evidence that it was due to cellulitis rather than 
gout, and no medical evidence relating it to the blood-
drawing incident.  It is clear, however, that the veteran was 
diagnosed with gout in the right elbow and hand in July 1990 
and with cellulitis in the right upper extremity in February 
1991, but there is no evidence of an untoward blood-drawing 
incident immediately prior to the cellulitis diagnosis, and 
no medical evidence that relates the 1991 cellulitis to a 
1989 blood-drawing incident or to one at any other time.  
Finally, although the medical evidence shows that the veteran 
has bilateral shoulder impingement, that disorder was not 
diagnosed until 1996, there is no medical evidence relating 
it to a blood-drawing incident in 1989 or 1991 and no 
competent medical evidence relating it to cellulitis in 1989 
or 1991.

In summary, there is no medical evidence relating the 
veteran's bilateral shoulder impingement to any VA medical 
treatment, and, thus, the weight of the evidence 
preponderates against a grant of benefits under 38 U.S.C.A. 
§ 1151.  In reaching this conclusion, the Board has 
considered the applicability of our longstanding reasonable-
doubt/benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet.App. 49, 
55-57 (1991).

TDIU and the evaluation for PTSD

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  If there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be at least 70 percent.  38 C.F.R. 
§ 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 
38 C.F.R. § 4.16(a), the TDIU claim should be submitted to 
the Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  Finally, 
the service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to the age of the veteran or unemployability attributable 
thereto.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran has one disability evaluated at 50 percent 
and another at 20 percent.  It would thus appear that he does 
not meet the percentage criteria for TDIU set out in 
38 C.F.R. § 4.16(a), and a March 1999 rating decision so 
held.  However, in an April letter, his representative argued 
that the veteran's two service-connected disabilities had a 
common etiology, i.e., that the psychiatric disorder was a 
product of the chest wound, and requested reconsideration of 
the March rating decision.  For the purpose of establishing a 
disability evaluated at 60 percent, disabilities with a 
common etiology may be combined.  38 C.F.R. § 4.16(a).  
Etiology, as the term is used here, refers to the causes or 
origin of a disease or disorder.  DORLAND'S, supra, at 585.  A 
rating decision in April 1999 conceded the common etiology of 
the veteran's two service-connected disabilities, but still 
denied the claim.  Though it is not entirely clear that 
medical evidence conclusively relates the veteran's two 
service-connected disabilities etiologically, we note that 
the RO carefully and sympathetically addressed that question, 
and, for the purpose of resolving this claim, we accept that 
finding.  Moreover, since, as will be seen below, we are 
increasing the PTSD rating to 70 percent, the issue becomes 
moot.

The evidence relative to both the TDIU claim and the claim 
for an increased rating for a mental disorder is, if not the 
same, clearly related.  Therefore, we will review the law 
applicable to the increased rating claim before turning to 
that evidence.

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

As noted above, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  Here, the veteran has been afforded 
several VA examinations, the reports of those examinations 
are of record, and many of them are of recent vintage.  In 
addition, the RO has obtained, either by way of solicitation 
or otherwise, reports from the veteran's treating 
psychologist and psychiatrist.  Finally, the veteran has 
testified, has submitted evidence and argument by way of 
several statements, and has also submitted evidentiary 
statements from friends and family.  Most recently, his 
representative proffered recent clinical records, waiving 
initial RO review, thus permitting the Board to consider that 
evidence now.  In sum, we cannot conceive of additional 
evidentiary development that should be undertaken.  
Consequently, in the present case, based upon the thorough 
handling of this claim below, we find that the RO's 
development action has generated sufficient evidence to 
satisfy the Secretary's obligations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

This case comes to us from an August 1996 rating decision.  
The rating criteria for mental disorders were changed by 
regulatory amendment in October 1996, effective on and after 
November 7, 1966.  When regulations concerning entitlement to 
a higher evaluation are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the criteria most favorable thereto.  Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order);  Karnas v. Derwinski, supra.  
Thus, adjudicators must apply both the old and the new rating 
criteria.  Here, the August 1996 rating decision applied the 
pre-November 1996 rating criteria, and a March 1997 
Supplemental Statement of the Case applied the current rating 
criteria.  We must also consider both sets of criteria.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130.  Social 
integration was considered one of the best determinants of 
mental health and reflected the ability and desire to 
establish healthy and effective interpersonal relationships.  
However, in evaluating a disability, social inadaptability 
was to be evaluated only as it affected industrial 
adaptability.  38 C.F.R. § 4.129.  The severity of disability 
and, thus, the rating was to be based on actual 
symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not supported by the psychiatric picture.  38 C.F.R. 
§ 4.130.

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), that 
findings on the examination report must support the 
diagnosis, and that, if these requirements are not met, the 
rating agency must return the report to the examiner.  
38 C.F.R. § 4.125(a).  The frequency, severity, and duration 
of psychiatric symptoms must be considered as well as the 
length of, and the veteran's ability to adjust during, 
periods of remission.  The evaluation assigned must be based 
on all the evidence of record that bears on occupational and 
social impairment and not merely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  Finally, the extent of social 
impairment must be considered but the evaluation may not be 
based solely on social impairment.  38 C.F.R. § 4.126(b).

There are some similarities between the old and new 
regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based on that alone.  Second, a 
work record, or lack thereof, is also an important 
consideration to the extent that it reflects the effects of 
psychiatric symptomatology.  That is, a poor work record may 
be evidence of either inability to work or unwillingness to 
work, so a poor work record, in and of itself, does not 
constitute evidence of the level of disability.  The most 
significant factor under either the old or new regulatory 
scheme is evidence of the effects of psychiatric 
symptomatology.

In this case, the veteran has been diagnosed with a mental 
disorder that has, on different occasions, been labeled as 
anxiety reaction or PTSD.  Distinctions between those 
disorders may affect a treatment plan, if there is one, but 
they do not bear on the evaluation percentage, as the rating 
criteria are the same for both.

Under the provisions of the applicable diagnostic codes, the 
rating criteria in effect prior to the 1996 regulatory 
amendment provided that a 70 percent evaluation was warranted 
when the ability to establish and maintain effective 
relationships with people was severely impaired and 
psychoneurotic symptoms caused severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective relationships with people was considerably 
impaired and psychoneurotic symptoms resulted in such a 
reduction in reliability, flexibility, and efficiency levels 
as to cause considerable industrial impairment.

Under the provisions of the applicable diagnostic codes, the 
current rating criteria provide that a 70 percent evaluation 
is warranted for occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances including 
work or a similar setting; and inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks more frequent than once a 
week; difficulty understanding complex commands; impairment 
of memory characterized by, for example, forgetting to 
complete tasks or the retention of only highly-learned 
material; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same.  That responsibility can be daunting where, as here, 
medical evidence diverges; however, in weighing medical 
evidence, we must sometimes accept one or more medical 
opinions and reject others.  Evans v. West, 12 Vet.App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).  
At the same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons for favoring one medical opinion over 
another.  See Evans at 31; see also Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991).

Finally, we note that Dr. Doyle has, in numerous documents, 
noted that adjudicators have favored reports from examiners 
over his reports even though he has been the veteran's 
treating psychologist.  The clear implication of those 
notations is the argument that the opinion of the treating 
health care professional should be given greater weight than 
that of examiners.  The treating physician rule has been 
recognized and stated as follows:  

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, . . . although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the factfinder.

Guerrieri v. Brown, 4 Vet.App. 467, 472 (1993), citing 
Schisler v. Heckler, 787 F.2d 76 (2nd Cir. 1986).  In 
Guerrieri, the Court noted a rational basis for the rule when 
applied to claims made to the Social Security Administration, 
because that agency has no medical centers and no health care 
providers of its own.  However, the Department of Veterans 
Affairs has its own health care facilities and personnel, and 
those personnel are oftentimes the "treating physicians."  
Thus, there is no reason to give greater weight to the 
opinion of one VA health care professional over that of 
another, and there is no reason for the "treating 
physician" rule in VA claims.  Accordingly, the rule was 
rejected by the Court in Chisem v. Brown, 4 Vet.App. 169 
(1993), and rejected again in Guerrieri.

In sum, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or its 
source.

Turning now to the evidence relative to the veteran's 
service-connected disabilities and to that relative to the 
impact of those disabilities on his employability, we find 
that the veteran was born in 1919, attended school through 
the eighth grade, left school to work, was married in 1938, 
and entered service in 1942.  After many months in combat, he 
sustained a shell fragment wound to the chest, which did not, 
apparently, involve penetration of the pleural cavity.  Upon 
recovery, he returned to his unit but was found to be overly 
anxious, was reclassified, and was assigned to a hospital 
unit for the duration.  Soon after separation from service, 
he was granted service connection for shell fragment wound 
scars and for a mental disorder manifested by anxiety.  After 
service, he worked in the textile and pharmaceutical 
industries and, well into his retirement, maintained a small 
farming operation.  He enjoyed hunting and fishing and 
participating in his church and, at least after retirement, 
playing fiddle in a small musical group.

After a 1958 VA examination, the diagnosis was chronic, 
moderate, anxiety by which the examiner estimated the veteran 
was moderately incapacitated, but also opined that his social 
and economic adaptation had been adequate.  In 1963, the 
veteran reported that his sleep was disturbed by nightmares 
and that his anxiety increased in crowds.  After a 1974 VA 
examination, the diagnosis was chronic, moderate, anxiety 
reaction manifested by anxiety, episodes of depression, 
somatic preoccupation, insomnia, and lack of energy, by which 
the examiner opined the veteran was moderately impaired.  The 
veteran contends that he quit working at age 62 because of 
the symptoms of his mental disorder.  However, we note that, 
over the years, although he lost some time from work due to 
his mental disorder, he also lost time due to physical 
complaints.

Moreover, when he stopped working in the pharmaceutical 
industry, his employer there reported that he retired on 31 
March 1981 and, in fact, he then began receiving retirement 
benefits from the Social Security Administration, not 
disability benefits.  At a 1986 VA examination, the veteran 
reported that, since retirement, he had worked part time at a 
hardware store.  He enjoyed farming and had continued with 
his farm operation.  He said he used to enjoy hunting, but he 
had had some tachycardia and was afraid to go hunting alone.  
The diagnosis then was adjustment disorder with anxious mood, 
by which the examiner opined the veteran was moderately 
disabled.

In May 1988, his private doctor reported that the veteran had 
a history of cardiac irregularity, had had occasional 
episodes of postural vertigo, and was being treated for 
essential hypertension and chronic anxiety.  At a 1988 VA 
examination, he reported that he had been employed until his 
retirement and had worked part time at a hardware store since 
1985.  In addition to that employment, he had maintained a 
small farm operation.  His marriage had been a good one, he 
had not used alcohol, he had been a deacon in his church and 
still attended church once or twice each week, and he 
socialized normally with friends and neighbors.  However, he 
had had nightmares of war for many years and currently had 
them about three nights per week.  The examiner noted that 
the veteran spoke and related extremely well, his mood 
reflected neither anxiety nor depression, his affect was 
adequate and appropriate, and he appeared to be about 55 
years of age rather than his actual age, 69.  After reviewing 
the veteran's file and history, the examiner noted that, in 
spite of some psychiatric symptomatology, the veteran had 
worked and functioned normally most of his life.  There was 
some normal impairment secondary to aging, but the veteran 
still socialized normally.

At a February 1989 hearing, the veteran said he was troubled 
by nightmares, flashbacks, and crowds, and sometimes felt 
panic, such as when he was called on in church.  He said he 
and his wife did not go out much after dark because they were 
getting old and neither of them drove very well at night.  He 
said he got along well with members of his church and also 
that he got along with his neighbors, but he did not talk to 
them very much because he was afraid he might say the wrong 
thing and he did not want to hurt anyone's feelings.  We find 
this 1989 comment to be noteworthy and will return to it.

A September 1990 Board decision denied an evaluation greater 
than 10 percent for the veteran's mental disorder.

At this point, it seems relevant to review the DSM-IV 
criteria for the diagnosis of PTSD.  In addition to the 
description of the disorder, the DSM lists the following 
diagnostic criteria:

(1) the person was exposed to a traumatic 
event;

(2) the traumatic event is persistently 
reexperienced by one or more of the 
following:  recurrent and intrusive 
distressing recollections of the event; 
recurrent distressing dreams of the 
event; acting or feeling as if the 
traumatic event were recurring; intense 
psychological distress or physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event;

(3) there is persistent avoidance of 
stimuli associated with the traumatic 
event or numbing of general 
responsiveness as indicated by three or 
more of the following:  efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma; efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma; 
inability to recall an important aspect 
of the trauma; markedly diminished 
interest or participation in significant 
activities; feeling of detachment or 
estrangement from others; restricted 
range of affect; sense of a foreshortened 
future;

(4) there are persistent symptoms of 
increased arousal as indicated by two or 
more of the following:  difficulty 
falling or staying asleep; irritability 
or outbursts of anger; difficulty 
concentrating; hypervigilance; 
exaggerated startle response;

(5) duration of the above symptoms is 
more than one month;

(6) the symptoms cause clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, at 427-29.

In October 1990, the veteran saw Dr. Doyle for the first 
time.  In a record of that first meeting, Dr. Doyle said that 
the veteran reported recurrent and intrusive distressing 
recollections of the war, recurrent distressing dreams of the 
event, efforts to avoid thoughts or feelings of the war, 
feeling detachment from others, efforts to avoid activities 
that aroused recollections of the trauma, difficulty falling 
asleep or staying asleep, exaggerated startle reaction, 
irritability and outbursts of anger, and difficulty 
concentrating.  However, Dr. Doyle did not record any 
distressing recollections or dreams, nor did he describe any 
of the veteran's efforts to avoid thoughts or feelings or 
activities that aroused recollections of the war, nor did he 
describe manifestations of feelings of detachment or 
difficulty concentrating, nor did he report frequency or 
specific circumstances of difficulty falling asleep, nor did 
he report a basis for conclusory statements about exaggerated 
startle reaction or irritability and outbursts of anger.

Actually, Dr. Doyle's report of his initial meeting with the 
veteran does not appear to be a psychological evaluation of 
an actual patient; it seems merely to be a recitation of some 
of the diagnostic criteria for PTSD.  Further, except for 
sleep disturbance reported by the veteran since 1947, some 
difficulty with crowds he reported since 1963, and nightmares 
he reported since 1986, Dr. Doyle's initial report seems to 
stand in marked contrast with the reports of health care 
professionals that preceded it.  Moreover, it is not 
consistent with other, non-medical, evidence of record.  For 
example, Dr. Doyle referred to outbursts of anger, but, at 
the 1989 hearing, the veteran expressed concern that he might 
say the wrong thing and hurt someone's feelings and so, for 
that reason, he avoided conversations with others.  At the 
hearing, he did not give any impression of one prone to 
outbursts of anger.

We have found a June 1998 VA psychiatric examination to be 
helpful.  The examiner reviewed the veteran's history, the 
claims file, the statement sent her by Dr. Doyle, and the 
symptoms the veteran reported.  She found the veteran to be 
alert, oriented, and cooperative, noted that his speech was 
normal, and that his thoughts were slow but goal-directed.  
Affect was slightly depressed and expression was mildly sad, 
but the veteran denied suicidal ideation.  He reported a 
panic attack about every other day.  Indeed, at the February 
1989 hearing, he said he panicked when he was called on in 
church, or otherwise had to address an audience, or when he 
drove in heavy traffic.  However, the examiner noted neither 
near-continuous panic nor depression so significant that his 
ability to function independently, appropriately, or 
effectively was affected by either panic or depression.  The 
examiner did not note impaired impulse control and, as we 
noted above, the record does not reflect periods of violence.  
In addition, memory was fair and the veteran could interpret 
a proverb, thus indicating no impairment of abstract 
thinking.

The examiner diagnosed PTSD but expressed some concern that 
the veteran was trying to portray himself as more disabled 
than he actually was.  She assigned a GAF score of 51, which 
she said indicated moderate symptomatology.  With regard to 
employability, the examiner said that the veteran certainly 
may be unemployable, given his age and other factors, but she 
explicitly refused to agree with Dr. Doyle, who contended 
that the veteran was unemployable solely due to PTSD.

With regard to other factors that affect the veteran's 
employability, in addition to age, we note his history of 
gout, essential hypertension, angina, atherosclerotic heart 
disease, postural vertigo, left ventricular hypertrophy, 
chronic venostasis, arthritis, bilateral shoulder 
impingement, loss of vision in the left eye, the care needed 
by his physically impaired wife, and an eighth grade 
education.

We also found helpful the thorough November 1998 examination 
by a board of two psychiatrists.  They noted that the veteran 
reported disturbed sleep and three or four nightmares each 
week.  He said he felt uncomfortable around others, and spent 
much of his time at home, but he had a few friends, talked to 
neighbors, and had a good relationship with his wife.  His 
wife was not well, so he did all the housework including 
cooking, cleaning, and managing their affairs.  With regard 
to the latter chore, he reported a recent conversation with 
an insurance agent during which he sought to obtain the best 
possible rate.  He said he had nonspecific thoughts of 
suicide but had never acted on them.  Indeed, he has always 
denied a plan to harm himself and, on a May 1991 outpatient 
treatment record, said it would be against his religion to do 
so.

These examiners, like each one that preceded them, noted that 
the veteran was well groomed and that his clothes were clean.  
They also noted that he smiled during the interview and did 
not seem depressed.  In fact, they felt he handled the 
interaction of the interview quite well.  They reviewed his 
chart, and noted some problems with social functioning, but 
also noted that he had close relationships with his wife and 
a few friends.  They diagnosed PTSD, assigned a GAF score of 
55, and said that employability, at the veteran's age of 79 
(he is now 82), was not an issue, especially with his 
physical problems.

On an April 1999 outpatient treatment record by Dr. Earle, of 
the VA psychiatry clinic, the veteran reported that he did 
most of the housework and continued to care for his wife, who 
could not get out much.  In addition, he had lost the vision 
in his left eye due, apparently, to a retinal hemorrhage, and 
was experiencing increased shoulder pain.  He described his 
mood, not surprisingly, as irritable, frustrated, and 
depressed.  The doctor also noted that the veteran was well 
groomed and neatly dressed, his speech was unremarkable, and 
his thoughts were concrete but goal-directed and sequential, 
but his affect was restricted.  Insight and judgment were 
fair.

The doctor said the veteran did well at home but, if he 
encountered stress when he went out, he became anxious and 
upset, his pulse rate increased, and he became confused.  He 
felt that the veteran could function fairly well in a limited 
range of activities.  That is, he could keep his 
appointments, present himself well, do the housework, and 
care for his wife.  If he had to function outside a limited 
range of activities, his mental condition would rapidly 
deteriorate.  Further, he would be mentally and emotionally 
unable to tolerate the demands of employment.  Household 
chores were physically difficult because of a shoulder 
disability and loss of vision in his left eye.  Dr. Earle 
opined that the veteran was totally disabled, mentally and 
physically, and unemployable.  The diagnosis was chronic, 
severe, PTSD with dysthymic disorder secondary thereto.  He 
assigned a GAF score of 52.

Finally, there are the recently submitted clinical followup 
records, also prepared by Dr. Earle.  The December 1999 
diagnosis was PTSD, chronic, severe, and dysthymic disorder 
secondary to chronic PTSD  The GAF score assigned was 48; 
highest in last year 65.  As in April 1999, Dr. Earle 
commented that he found the veteran to be totally and 
permanently disabled, mentally and physically, and 
unemployable.  Then, in October 2000, Dr. Earle noted that 
the veteran was about the same as his last visit, no better, 
having trouble sleeping and dreaming about the War.  He had 
continuing complaints about social isolation, anxiety when 
out and/or around people, and an anxious, depressed, and 
tense mood.  He also complained of aches and pains in his 
arms and hands.  This time, the physician diagnosed PTSD, 
chronic, severe, generalized anxiety disorder, and dysthymic 
disorder secondary to chronic PTSD  The GAF score assigned 
was again 48; highest in last year 65.  For the first time, 
Dr. Earle stated the opinion that the veteran was completely, 
totally, and permanently disabled from his anxiety disorder, 
with no mention of physical problems as a factor in his 
employability.

Having had the benefit of reviewing all the evidence of 
record in this appeal, the Board finds that the two 1998 
examinations and the 1999 outpatient treatment records 
accurately reflected the level of the veteran's psychiatric 
disability at that time.  See Francisco, supra.  Moreover, we 
also find, after an examination of treatment records 
extending back to the date of service connection, that the 
1998 examinations and the 1999 outpatient treatment records 
are consistent with that previous history.  See 38 C.F.R. 
§ 4.1.  Neither those records, nor the history that preceded 
them, showed severe impairment of the veteran's ability to 
establish and maintain effective relationships with people.  
Having lost the vision in his left eye, and developed a 
painful bilateral shoulder condition, he still maintained his 
home and took care of his more severely disabled wife of 52 
years, as he continues to do.

With regard to the Global Assessment of Functioning scores, 
the Board notes that the GAF scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
at 32; 38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See, e.g., Carpenter v. Brown, 8 Vet.App. 
240, 242 (1995).

From a longitudinal review of the record, particularly the 
medical evidence since the filing of the current claim for 
increased rating, it is apparent that the veteran has some 
friends, he talks to his neighbors, he makes a good 
appearance, and he interacts well with insurance agents and 
previously unknown psychiatrists.  His affect has been 
variously described over the years and, in the examinations 
cited above, it was described as restricted or slightly 
depressed, but it has never been described as flat.  His 
speech does not reflect psychiatric symptomatology or a 
thought disorder.  He said he had panic attacks about every 
other day, but none of the examinations cited above 
characterized his panic as near continuous.  There is no 
evidence of violence, disorientation, or neglect of his 
personal appearance.

We acknowledge the recent statement by Dr. Earle, indicating 
that the veteran is totally disabled by his service-connected 
anxiety disorder.  However, that conclusory statement was not 
accompanied by objective clinical findings which showed any 
significant change from the veteran's longstanding condition, 
as previously reported by Dr. Earle and others.  Our task, 
and the task of all VA adjudicators, is to evaluate the 
overall evidence of record, even where it is conflicting, and 
apply the legal criteria of the Rating Schedule to arrive at 
our determinations under the law.

We note that GAF scores are not, in themselves, determinants 
of the disability rating to be assigned, but are factors to 
be considered in conjunction with all the other evidence.  
Recently assigned GAF scores have ranged from a low of 41 (by 
Dr. Doyle in 1998); through 48 (by Dr. Earle in 1999 and 
2000), 51 (by an examiner in 1998), and 52 (by Dr. Earle in 
1999); to a high of 55 (by the board of two examiners in 
1998).  Between January 1999 and October 2000, Dr. Earle 
indicated, on four occasions, that the veteran's highest GAF 
score in the past year was 65.  Thus, the GAF scores show a 
range from mild, to moderate, to serious symptoms.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  In this 
instance, the medical evidence appears to be in relative 
equipoise.

Based upon the unique facts of the present case, and the 
exhaustively reported clinical findings, above, it is our 
opinion that the evidence places the veteran's condition 
somewhere between the 50- and the 70-percent levels of 
disability, and we will exercise our discretion to conclude 
that his condition places him at least in balance as between 
the two sets of criteria.  Therefore, the Board finds that an 
increased schedular evaluation to 70 percent for the 
veteran's service-connected PTSD, and associated disorders, 
is warranted, under both the previous and the current, 
revised rating criteria.

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
reiterates that our grant of an increase to 70 percent has 
been effected through the exercise of the reasonable- 
doubt/benefit-of-the-doubt doctrine and that, as discussed 
above, we do not find that the preponderance of the evidence 
fully supports even that evaluation.  Thus, with respect to a 
higher rating, we will simply note that, as noted above, the 
evidence does not show the presence of active, persistent, 
bizarre manifestations of the veteran's disability, which 
could themselves be considered productive of total social and 
industrial inadaptability, so as to warrant a 100 percent 
rating under the old criteria.  Similarly, the medical record 
does not reflect the presence of gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
that the veteran is persistently a danger to himself or 
others; that he is unable to perform activities of daily 
living; that he has been disoriented to time or place, or 
that he has any memory loss for the names of his close 
relatives or himself, which would warrant a 100 percent 
schedular rating under the new criteria.

The Board would note that any future consideration of the 
veteran's disability due to his service-connected mental 
disorder will be accomplished solely under the current, 
revised rating criteria. The application of both the former 
and the current criteria in this appeal was occasioned by the 
fact that the regulations were amended during the pendency of 
the claim.

With regard to employability, we note that the veteran 
maintained full-time employment until his retirement at age 
62, part-time employment for a period of time thereafter, and 
managed a farming operation both before and after retirement.  
Thus, historically, we find that his psychiatric disability 
did not severely impair his ability to obtain or retain 
employment.  Currently, employability may be precluded by his 
age, by his educational background, by the extensive time 
required for the care he provides his disabled wife, or by 
his overall physical condition (including, as noted above, a 
number of non-service-connected disorders), but we find that 
it is not precluded solely by his service-connected 
disabilities.  Accordingly, TDIU is not warranted.

As noted above, the statements submitted by Dr. Doyle stand 
in marked contrast to the other medical evidence of record.  
We have endeavored to meticulously report those statements 
and the medical evidence, in order to demonstrate that 
contrast more eloquently than would be possible by a mere 
summary of the contents.  Those statements, and their 
contrast with the medical evidence from all other sources, 
raise the concern that there may be a lack of that clinical 
detachment which would otherwise generate credibility for 
their author.  Dr. Doyle refers to his patient as "this 
deserving veteran."  We have no doubt that the appellant, an 
honorably discharged veteran of the Second World War, is 
deserving, and, indeed, that most veterans are deserving.  
But it is our duty to administer, as dispassionately as 
possible, the laws of the United States and the regulations 
of the Department of Veterans Affairs.  It may be that Dr. 
Doyle feels the need to be an advocate for the veteran's 
claim.  We make no judgment in that regard, and, in fact, we 
accord all due respect to Dr. Doyle for his efforts to 
improve the veteran's circumstances.

In the final analysis, we have the difficult responsibility 
of determining which evidence in an extensive record should 
be accorded the greater weight.  As discussed above, we have 
done so in this case, and we conclude that the evidence 
warrants giving the veteran the benefit of the doubt in favor 
of a higher schedular disability evaluation, of 70 percent, 
for PTSD, but not a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for bilateral shoulder impingement, claimed to have 
resulted from cellulitis of the right arm claimed to have 
resulted from VA medical treatment, is denied.

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a total disability rating, based upon 
individual unemployability due to service-connected 
disabilities, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

